Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 1 of 62 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
____________________________________
ERIC KATZ,                              )
                                        )
       Plaintiff                        )
                                        )
       v.                               )
                                        )
U.S. DEPARTMENT OF JUSTICE              )
(Drug Enforcement Administration        )     Civil Action No.:
As to specific claims)                  )
                                        )
WILLIAM BARR, Attorney General          )
U. S. Department of Justice             )
950 Pennsylvania Avenue                 )
Washington D.C. 20530                   )
                                        )
       Defendants. ____________________)

                                         COMPLAINT

       Eric Katz (“Agent Katz” or “Plaintiff”) by and through his undersigned counsel, according

to his knowledge as to his actions and upon information and belief as to the actions of others,

hereby files this Complaint and alleges as follows:

                                    Summary of the Action

       1.      This action arises out of a series of violations of the Rehabilitation Act of 1973

(which incorporates the standards of the Americans with Disabilities Act) by the Drug

Enforcement Administration (“DEA” or “Agency”) against the Plaintiff, Eric Katz. The facts

below detail an intentional manipulation of the Equal Employment Opportunity process, as it

relates identification of and an accommodation of Mr. Katz’s disabilities, to maneuver Mr. Katz

out of his position as lead on the Cellular Abductor Tracking System (CATS) and to force his

retirement from the Agency. While this case involves discrimination based on physical disability

and misuse of medical information, the Agency has also sought to punish Mr. Katz for protesting

                                                1
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 2 of 62 PageID# 2



the unlawful award of DEA contracts to former senior DEA officials, masquerading as Native

American 8(a) contractors and reporting his concerns to the Federal Bureau of Investigation

(“FBI”) and the Department of Justice Office of Inspector General (“DOJ IG” or “IG”). 1

         2.       As the Complaint details, the DEA ignored the protections that apply to the

collection, use and dissemination of protected medical and health information, engaged in

discrimination based on actual and perceived disability, improperly denied and removed

previously granted reasonable accommodations, failed to engage in the interactive process, and

instead tried to manipulate it to force Plaintiff to seek to withdraw and renew his requests for

previously granted accommodations, imposed an improper Fitness for Duty Examination, violated

the Rehabilitation’s Act requirement that medical information be reviewed by qualified, properly

licensed medical professionals, and engaged in blatant reprisal for protected activity.

         3.       The culmination of these actions led the Agency to transfer Mr. Katz, away from

his required, highly specialized medical care, placing him at risk for serious injury or death. In

addition, this transfer was to strip Katz of telecommuting privileges and require him to report, on




1
   This case actually involves two interrelated sets of facts, one involving whistleblower reprisal and the second
involving EEO based claims. This case could be, under certain circumstances, considered a mixed case appeal since
it involves claims of whistleblower reprisal, EEO violations and a constructive termination. A mixed case appeal is
an appeal filed with the MSPB that alleges an appealable agency action was effected, in whole or in part, because of
discrimination.” ). “Normally, an employee alleging unlawful employment actions by an agency must split his claims
into separate actions before different administrative entities depending on the allegations.” Id. “A mixed case appeal
is, in essence, a hybrid action allowing an employee to streamline his case by bundling his claims into one proceeding
before the MSPB.”             Zachariasiewicz v. U.S. Dep't of Justice, 395 F. Supp. 3d 734, 738 (E.D. Va. 2019). In
Zachariasiewicz , Judge Alston held that a mixed case appeal could not reach a claim where the whistleblower reprisal
portion of the claim did not involve one of the five enumerated adverse actions set forth at 5 U.S.C. 7512, (removal,
suspension of more than 14 days, a reduction in grade, a reduction in pay, or a furlough of 30 days or less. Judge
Alston also determined that since the matter was asserted as a mixed case, dismissal of the mixed cased deprived the
Court of further jurisdiction. That matter is on appeal to the Fourth Circuit, on the basis that Perry v. Merit Systems
Protection Bd., ––– U.S. ––––, 137 S. Ct. 1975 (2017), allowed a party to bring a combined case into federal court so
long as the case had been dismissed by the Board and one of the allegations involved discrimination, since
discrimination claims grated the District Court jurisdiction over at least that portion of the case.

Rather than risk dismissal of the entire claim, Mr. Katz files this action, while pursuing his whistleblower claim before
the Merit Systems Protection Board.

                                                           2
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 3 of 62 PageID# 3



site, in Arlington, Virginia during a pandemic. The DEA, despite numerous written objections, the

filing of an administrative complaint alleging discrimination and the objection of their own EEO

Office, brushed aside reality and federal law to declare Mr. Katz no longer entitled to

accommodations. Katz the faced a Hobson’s choice: he could put his health and safety at risk and

accept the transfer or retire. Under protest he retired, prematurely ending an otherwise unblemished

career.

          4.      As noted below Katz was subject to a severe, pervasive and continuous hostile work

environment, that culminated in his retirement, rather than in risking his health and safety.

           5.     After having exhausted his Equal Employment Opportunity Claims through the

Federal Sector Processing regulations set forth at 29 C.F.R. §1614. 101, et. seq., 2 Plaintiff now

brings this suit (the “Action”) against the United States Department of Justice (the “Agency” or

“Defendant”), pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42

U.S.C. § 2000e et seq., the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C.

§633a, et seq., and the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C. § 791, et seq.

                                            Jurisdiction and Venue

          6.      Defendant is an “employer” within the meaning of Title VII of the Civil Rights Act,

42 U.S.C. § 2000e(b), the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C.

§633a, and the Rehabilitation Act of 1973, 29 U.S.C. §791, and is subject to the protections of

those acts.




2
  The Constructive Termination claim filed in this complaint were done in retaliation and reprisal for the filing of
Katz’s EEO complaint. These claims may be brought in this action and do not need to be administratively exhausted,
as they arise out of and are logically connected to the original claims. See, Chang Lim v. Azar, 310 F. Supp. 3d 588
(D. Md. 2018). As courts have repeatedly held “retaliatory acts that follow the filing of a formal EEOC complaint are
reasonably related to the complaint and thus may be raised for the first time in district court,” Hunter v. Vilsack, No.
DKC-07-2655, 2010 WL 1257997, at *9 (D. Md. Mar. 26, 2010). This is proper here, because the constructive
discharge claim arose after the EEOC charge was filed and investigated by the Agency.

                                                           3
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 4 of 62 PageID# 4



       7.      Plaintiff is an “employee” within the meaning of Title VII of the Civil Rights Act,

42 U.S.C. § 2000e(f); the Age Discrimination in Employment Act of 1967, 29 U.S.C. §633a, et

seq.; and the Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq., and is covered by the protections

of those acts. Plaintiff resides in North Carolina.

       8.      Jurisdiction: This court has jurisdiction arising under 28 U.S.C. §1331. Federal

question jurisdiction gives district courts original jurisdiction over civil actions arising under the

Constitution, laws, or treaties of the United States. Jurisdiction is also appropriate because the

defendant is a federal agency. Jurisdiction is appropriate against the Department of Justice and its

component agency the Drug Enforcement Administrations, pursuant Title VII of the Civil Rights

Act of 1964, 42 U.S. Code §2000c.

       9.      Venue: Venue is appropriate in the Eastern District of Virginia under 28 U.S.C.

§1391, as the federal defendant is headquartered there, and the majority of acts complained of

under the various statutes occurred in Arlington, Virginia, where the DEA is headquartered. The

Civil Rights Act of 1964, and the Age Discrimination in Employment Act of 1967 also posits

venue in the place where the conduct complained of arose.

                                               Parties

       10.     Plaintiff, Eric Katz: At times relevant to the Complaint, Plaintiff Eric Katz was

an “employee” of the Agency, within the meaning of Title VII of the Civil Rights Act, 42 U.S.C.

§ 2000e(f); and the Rehabilitation Act of 1973, 29 U.S.C. §791 et seq., and is covered by the

protections of those acts. Katz is a resident of the State of North Carolina.

       11.     Defendant William Barr: William Barr is the Attorney General of the U.S.

Department of Justice of which the Drug Enforcement Administration is a component Agency.

Pursuant to Title VII, Barr is required to be a named party defendant. It is not believed at this time

that Barr has any personal knowledge of, or engaged in, any discriminatory conduct toward the

                                                  4
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 5 of 62 PageID# 5



Plaintiff. The true discriminatory actors, as currently known to the Plaintiff, are employees of the

DEA, who supervised Plaintiff.

                                   Administrative Exhaustion

       12.      Plaintiff made initial contact with the DEA EEO office on March 8, 2019 and filed

an amendment on March 18, 2019 to include retaliation and reprisal. After informal attempts to

settle the compliant failed, Plaintiff filed a formal complaint on April 17, 2019. The 180th day from

the filing of the initial complaint occurred on October 14, 2019. The Agency has yet to issue a

Final Agency Decision on the Complaint and no hearing has occurred before an Administrative

Judge of the EEOC.

       13.      In the administrative EEO Complaint, the Plaintiff raised claims of hostile work

environment, unauthorized sharing of medical information, disability discrimination (failure to

accommodate), age discrimination, and retaliation. The EEO Complaint was amended April 25,

2019, May 6, 2019, May 13, 2019, May 14, 2019, May 31, 2019, June 7, 2019, June 13, 2019, and

August 27, 2019, to include the claims of enumerated below:

             a. Initial EEO Complaint:

  I.   Discrimination based on actual disability, a brain tumor, which is permanent in nature and

       effect and requires reasonable accommodations to allow Mr. Katz to perform the essential

       functions of his position as a Special Agent, working with the CATS program, that

       addresses the deployment of technology to address and limit abduction of DEA and other

       law enforcement, military and governmental personnel by, terrorist organizations, narco-

       terrorists and other criminal or foreign political or military entities.

 II.   Discrimination based on the denial and or rescission of reasonable accommodations

       including geographical placement of Mr. Katz near medical facilities that address, treat and

       remediate his physical impairment and its attendant limitations.

                                                  5
 Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 6 of 62 PageID# 6



 III.   Discrimination based on the denial and or rescission of reasonable accommodations to wit:

        discretionary telecommuting privileges, previously granted to Mr. Katz to accommodate

        his medical conditions.

 IV.    Discrimination based on perceived disability, which has included improper comments to

        Mr. Katz, reduction, transfer of, or excessive scrutinization of duties; unannounced spot

        visits designed to embarrass or harass Mr. Katz or used as a pretext to deny reasonable

        accommodation and other acts including accessing and disclosing confidential, privileged

        medical information.

  V.    Discrimination based on wrongfully obtained and/or wrongfully disclosed confidential

        medical information that was released to third parties, without Mr. Katz’s knowledge and

        without his consent.

 VI.    Discrimination based on misuse of or improper access to confidential, protected medical

        information by supervisory staff, who are unqualified to access or review the medical

        information in question.

VII.    Discrimination based on Requests for medical information that exceeds that properly

        subject to production under the Rehabilitation Act of 1973

VIII.   Discrimination based on misuse of or improper access to confidential, protected medical

        information by supervisory staff, who are unqualified to access or review the medical

        information in question, for the purpose of limiting or denying previously granted

        reasonable accommodations.

 IX.    The creation of a hostile, retaliatory work environment through the acts described above

        and which is for the purpose of forcing Mr. Katz to retire from the Agency and which

        includes transferring his functions to a distant geographical area to constructively demote

        Katz and to lead to his enforced retirement from the Agency.

                                                 6
 Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 7 of 62 PageID# 7



  X.    Retaliation and reprisal for protected activity, including the filing of an EEO charge based

        on the above allegations and the attempt to waylay that charge through improper

        interference with the EEO process, through delaying the filing of the complaint and through

        retaliation based on the complaint, that includes all the matters set forth above including

        denial of reasonable accommodations, misuse and wrongful disclosure of medically

        protected information, excessive scrutiny of workplace duties, harassment through

        reduction of duties, misstatement of duties and transfer of duties.

 XI.    Discrimination, retaliation and reprisal for protected activity, by harassing contractors who

        were supportive of Mr. Katz and wrongful terminating them from their positions to threaten

        Mr. Katz and retaliate against Mr. Katz for pursuing his rights under the Rehabilitation Act

XII.    Inquiring into personnel information regarding the potential retirement dates of Mr. Katz,

        in violation of the Age Discrimination and Employment Act.

XIII.   Coordinating with a private contractor to engage in the above conduct, by disclosing

        confidential medical information concerning Mr. Katz, reassigning the CATS contract to a

        private contractor and working with that contractor to transfer functions of the CATS

        program away from Mr. Katz. Retaliation and Reprisal for engaging in prior protected

        EEO activity, including the filing of the informal discrimination complaint that this formal

        complaint encompasses and creation of an ongoing Hostile Work Environment by

        threatening to downgrade Mr. Katz on his performance appraisal; changing the work site

        for his position and removing telecommuting in an effort to force Katz to either jeopardize

        his medical treatment or resign from his employment.

           b. Amendments to the Complaint:

XIV.    April 25, 2019 – Amended charges to include violation of the Rehabilitation Act: Removal

        of Reasonable Accommodation; Failure to Engage in the Interactive and Wrongful

                                                 7
  Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 8 of 62 PageID# 8



         disclosure of Medical Information related to Disability

  XV.    May 6, 2019 – Amended charges of retaliation and reprisal through the attached

         Performance Improvement Plan, which we believe to be inaccurate, pretextual and

         retaliation for both prior protected EEO activity and acting as a witness in an Inspector

         General Investigation.

 XVI.    May 13, 2019 – Retaliation, reprisal and an improper request for medical information.

XVII.    May 14, 2019 – Hostile work environment, retaliation and reprisal for protected EEO

         activity, violation of Rehabilitation Act based on improper request for medical information

         and de factor FFDE examination in violation of 5 C.F.R. §339.101 et seq. and the

         Rehabilitation Act. Discrimination, retaliation and reprisal.

XVIII.   May 21, 2019 – Hostile work environment, retaliation and reprisal for protected EEO

         activity, violation of Rehabilitation Act based on improper request for medical information

         and de factor FFDE examination in violation of 5 C.F.R. §339.101 et seq. and the

         Rehabilitation Act, continued request for confidential medical information

 XIX.    May 31, 2019 – Violation of the Rehabilitation Act- Denial of Reasonable

         Accommodation, Refusal to participate in the Interactive Process, Improper Demands for

         Confidential Medical Information, Improper Fitness for Duty Examination, Improper

         Collection, Use and Dissemination of Confidential Medical Information; Retaliation and

         Reprisal for Prior Protected EEO activity, Constructive Demotion, Creation of a hostile

         Work Environment; Age Discrimination based on actions designed to force retirement

         from the Agency; Interference with the EEO process, itself.

  XX.    May 31, 2019 – Hostile work environment, retaliation and reprisal for protected EEO

         activity, violation of Rehabilitation Act based on improper request for medical information

         and de factor FFDE examination in violation of 5 C.F.R. § 339.101 et seq. and the

                                                   8
  Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 9 of 62 PageID# 9



         Rehabilitation Act.

 XXI.    June 7, 2019 – Improper collection and dissemination of confidential medical information.

         Retaliation, reprisal for prior protected EEO activity, hostile work environment, improper

         withdrawal of reasonable accommodation, constructive demotion.

XXII.    June 12, 2019 – Health Unit's demand for additional medical information as violation of

         Federal EEO rules regarding FFDE and an improper FFDE; improper collection and

         dissemination of confidential medical information. Retaliation, reprisal for prior protected

         EEO activity, hostile work environment, improper withdrawal of reasonable

         accommodation, constructive demotion.

XXIII.   June 26, 2019 – Violation of the Medical Records privacy prong of the Rehabilitation Act:

         maintenance, collection and use, wrongful medical inquiry, wrongful Fitness for Duty

         Examination, Retaliation and reprisal for prior protected activity, creation of a hostile work

         environment and Improper denial of previous reasonable accommodation.

XXIV.    July 16, 2019 – Rehabilitation Act violations, retaliation, reprisal and hostile work

         environment.

XXV.     August 27, 2019 – Was the acceptance of the amendments letter from DEA no additional

         amendments were submitted.

  14.    On April 1, 2020, the Plaintiff tendered his retirement to the Agency, asserting that such

  action was necessary due to the discrimination, retaliation and reprisal he suffered including the

  involuntary transfer back to DEA Headquarters, with a reporting date of April 1, 2020. Plaintiff

  alleged that his retirement was a constructive termination, since he would have completed his full

  tenure at the DEA in 2027, had it not been for the transfer, which put his health at risk. He includes

  a constructive termination claim in this cause of action and notes that federal EEO law allows the

  inclusion of similar claims arising out of an initial complaint without the requirement of renewed

                                                    9
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 10 of 62 PageID# 10



processing. The 180- day period for exhaustion arises from the date of the initial complaint and is

not      affected      by       subsequent        amendments.          See      Fn.        1      and

Stewart v. Iancu, 912 F.3d 693, 706 (4th Cir. 2019).

       15.     Plaintiff satisfied his obligation to exhaust his administrative remedies, having filed

a charge of discrimination (Complaint Number DEA-2019-00449) with the United States EEOC,

in which he requested a hearing. Neither the EEOC has acted on that request and the Agency never

issued a Final Agency Decision. Plaintiff’s complaint in this Court is therefore timely.

                                              Facts

                    Katz develops the Cellular Abductor Tracking System

       16.     Eric Katz had a long and distinguished career in the DEA. He served an agent from

May 1996 till his forced retirement in April 2020. Katz served as a Special Agent in Tulsa,

Oklahoma and in La Paz, Bolivia and then obtained a supervisory position in Fresno California in

2005. Katz was sent to DEA Headquarters in June 2010. Initially assigned to Undercover

Documents Section, in 2011, Katz was moved to the DEA Command Center, and served under

Chief David Dongilli, then the Chief of Operations Management. Plaintiff Katz was, at the time

of his involuntary retirement, a GS-14 Supervisory Special Agent with DEA, with no history of

disciplinary actions and string of Outstanding performance ratings and accolades.

       17.     Katz helped create and develop the use of the Cellular Abductor Tacking System

or CATS, which gleaned information from cellular and electronic devices to capture geo-

positional, and other electronic data from surrounding electronic devices within a range of an

agency device. This allowed the Agency to locate a kidnapped agent or resource since the abductor

normally jettisoned the cellular device of the captive upon capture.

       18.     CATS operated by acquiring metadata to identify handsets and electronic devices

within proximity of a targeted DEA agent or their vehicle. This would allow the DEA to locate

                                                 10
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 11 of 62 PageID# 11



both an abducted asset and the persons likely to be responsible for that act. This technology drew

the attention of other federal law enforcement and counterintelligence agencies, as well as the U.S.

military, who faced similar threats of abduction of personnel.

       19.     During an abduction or illegal act, CATS would use an installed electronic device,

in a vehicle, to act as a cell tower activated. It could then obtain cellular metadata and imaging to

obtain the identification of surrounding cellular devices. This allowed CATS to obtain the

surrounding telephone serial number and identify the location and identity of the actual abductors,

in real time. This represented a significant advance since it gave the DEA, or any agency

employing the technology, the opportunity to instantaneously identify and locate where an

abduction is occurring and who is doing it.

       20.     Up until the events giving rise to this complaint, Katz was considered an

outstanding Special Agent and received performance ratings and awards that reflected that

excellence. His development of CATS drew praise from federal agencies and the U.S. Military,

and he briefed other agencies and members of Congress on the capabilities of CATS and its

technology.

               Katz is Diagnosed with a Physical Impairment in the form of a Brain Tumor
               and Obtains Reasonable Accommodations

       21.      In 2017, Mr. Katz was diagnosed with a brain tumor, which he was informed was

permanent in nature and will require lifetime monitoring. Due to the size, location, and type of

tumor, highly specialized care was needed. Katz first obtained treatment from Stanford University

Hospital. Continuing care was then obtained in North Carolina at the internationally recognized




                                                 11
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 12 of 62 PageID# 12



Duke University Medical Center’s Robert Preston Tisch Brain Tumor Center. 3

         22.       Katz’s condition impacted his major life activities and thus qualified as a disability

under the Americans with Disabilities Act (“ADA:) and its corresponding federal equivalent, the

Rehabilitation Act of 1973 (“Rehabilitation Act”), which fully incorporates the ADA and its

standards.

         23.       In September 2017, Katz was advised by Keely Goode, the DEA’s EEO Officer

that he should submit a request for reasonable accommodations to allow him to transfer to an

assignment near the Duke Medical Center.

         24.       Katz was then advised by Jonathan Schleffer, the Secretary of the DEA Career

Board, to submit a “hardship memorandum” to the Career Board. A hardship request is based on

DEA internal policy and does not supplant the interactive process or reasonable accommodation

process under the Rehabilitation Act. To support the request, the Career Board advised Katz he

needed to disclose confidential information in excess of what the Rehabilitation Act requires. the

improper request was rescinded, only because the then head of the Agency’s EEO Office

intervened and advised a request for Reasonable Accommodation, pursuant to the Rehabilitation

Act would suffice.

         25.       As a reasonable accommodation Katz was transferred to a DEA sponsored position

in Fort Bragg, U.S. Army Installation, in Fayetteville, North Carolina. That transfer was

specifically designed to allow Katz to work on the CATS program, which he largely created, in an

appropriate location, that catered both to the need for CATS to be pursued in a secure environment




3
  The Center has won numerous awards and its physicians are among the most competent in the world in the treatment
of brain tumors. The DEA has never identified how Katz could obtain similar care from another center nor did it
identify any facility in the national capital region that specializes in the specific and unique type of treatment plaintiff
is receiving. The Agency has claimed there was a “care plan” in place to address Katz’s complicated medical needs
which could supplant his need to be near Duke. No such plan was ever provided to Katz.

                                                            12
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 13 of 62 PageID# 13



and to the necessity of him remaining in close proximity to the Duke Medical Center Facility’s

Brain Tumor treatment program.

       26.      The transfer to Fort Bragg also carried with it a specified title and position. Katz

who had been serving as the Deputy Chief of the Command Center/Crisis Preparedness Section

(OMC) in the Office of Operations Management in the Headquarters of the DEA, became the Staff

Coordinator of the CATS program, thus CATS was his exclusive duty and Fort Bragg was his

assigned duty station.

       27.     Access to Fort Bragg itself is restricted and because the base houses the Army

Intelligence and Security Command (INSCOM), Fort Bragg has areas within the base itself that

limit entrance to those with the requisite security clearance level. Katz had a Top Secret Sensitive

Compartmented Information (TS-SCI) Clearance. When Katz entered his work area, it was

segregated, and access was strictly limited to persons like himself who held the topmost clearance.

To illustrate the high level of the program, CATS program was housed in the Ground Intelligence

Support Activities (GISA) Central space, an appropriately designated Secure Compartmented

Information Facility (SCIF).

       28.     The accommodation was vetted and granted by none other than the DEA’s highest

official Acting Administrator Robert Patterson, who personally approved the move.

       29.     This reasonable accommodation was approved n on October 3, 2017. It was

characterized as “Reassignment to another Job.”

       30.     A supplemental accommodation was approved by Assistant Special Agent in

Charge (ASA) Ferdinand “Andy” Large, permitting Katz to “work from home” as needed. The

latter accommodation was a medical accommodation, and per Agency policy substituted itself for

a formal telework arrangement.

       31.     The authorization for as needed telecommuting, recognized that Katz could

                                                13
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 14 of 62 PageID# 14



perform the essential functions of his position remotely, without any negative impact to the CATS

program. Katz was given equipment that would allow him to perform his remote work while

complying with Security Classification protocols.

       DEA awards Million-dollar contracts to Former DEA Supervisors with close ties to
       Senior DEA Management.

       32.     The DEA then sought federal contract employees to assist Plaintiff in the

development of the CATS program. The DEA initially awarded the contract in September 2015,

to Cherokee Nation Technology Solutions (CNTS). CTNS was, an exceptionally qualified Native

American owned and operated, certified Section 8(a) Small Business Administration, government

contractor. CNTS has a track record of providing technical support services and project support

personnel to federal agencies including those involve in law enforcement and national defense.

The company also has provided medical research, information technology, engineering support

services, construction support services, asset management, program management, and mission

support services, for federal agencies including those in law enforcement and national defense.

CNTS is headquartered in Tulsa, Oklahoma.

       33.    CNTS is part of Cherokee National Businesses (CNB), the tribally owned holding

company of the Cherokee Nation, the largest Indian Nation in the United States. The Cherokee

Nation and its businesses employ 9,000 people. CNB owns companies in the gaming, hospitality,

information technology, personnel services, distribution, manufacturing, telecommunications,

environmental services and security and defense industries.

       34.     Business and federal authorities have recognized CNTS as an outstanding and

successful 8(a) company. Similarly, CNTS performed well on the CATS contract and provided

competent and capable employee support. CNTS directly managed the contract and did not use

sub-contractors.



                                               14
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 15 of 62 PageID# 15



         35.      As far as is known to the plaintiff, none of CNTS’s Board, leadership or contract

employee who worked on CATS, had worked for the DEA, as a federal employee and none had

been personally involved as a government employee in Katz’s supervisory chain or had held

employment related, decision making authority over the CATS program.

         36.      In 2017, senior DEA management, which included Michael DellaCorte, Deputy

Chief of Operations, removed Cherokee Nation from CATS and replaced it with a company that

claimed to be an 8(a) contractor, but whose real asset seemed to be that had a former DEA senior

management official at the helm. 4

         37.      DellaCorte selected Cloud Lake LLC. Cloud Lake employed Barry Smallwood, a

former Associate Deputy Assistant Administrator in the Office of Information Systems.

Smallwood had also worked directly for Preston Grubbs, the number three ranking official who

serves as Principal Deputy Administrator in the Agency.

         38.      When Cloud Lake supplanted Cherokee Nation, it immediately transferred duties

on the contract to Compass Strategies Solutions, LLC, a small entity run by Zoran Yankovich, a

former senior DEA Special Agent in Charge of its Houston Division. Yankovich had been the




         4
             The removal of Cherokee Nation and its replacement by Cloud Lake appeared to violate the “Grubbs
Memorandum” issued by Deputy Administrator Preston Grubbs. The Memorandum, issued in March 2018, severely
limited the award of DEA contracts to former employees. The policy states: “DEA officials are prohibited from
directing or otherwise intimating that contractors hire specific individual(s) to work under DEA contract.” The policy
further stated that, a person who is currently a DEA employee, or has been employed by DEA within the past five
years and intends to work on a DEA contract or task order, must submit a DEA Contractor Ethics Questionnaire for
guidance from the Office of Chief Counsel. In Katz’s administrative case, he requested documents related to the
approval of the Cloud Lake and Compass contracts. The DEA failed to produce any document that established the
contracts, which involved former DEA officials, were reviewed or approved by the Office of Chief Counsel. It is
believed that Compass and Cloud Lake employed persons who had previously worked for the DEA within five years.
This failure to comply with DEA policy was compounded by the lifetime ban on federal employees working as private
citizens on matters they were responsible for in their government employment under 18 U.S.C. §207. Obviously, a
representative of the Chief Counsel’s Office, the official who approved the contract and the contracting officer for the
DEA who oversaw the contract are directly implicated in any failure to comply with the Grubbs Memorandum.



                                                          15
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 16 of 62 PageID# 16



supervisor of Michael DellaCorte and had helped him obtain promotions to supervisory positions,

including it is believed the one he now holds. Compass also employed David Dongilli, a former

DEA Chief of Operations who DellaCorte worked directly for and who had assisted DellaCorte to

senior supervisory positions at the DEA. DellaCorte is also believed to have worked with

Smallwood.

         39.    The immediate pass through to Compass raised federal contracting issues. An SBA

8(a) contractor is required to supervise and perform the details of the contract. The misuse of the

8(a) status, including the assignment of the contract through a “straw man” used to obtain

certification is a serious issue and violates numerous federal statutes, as well as being a form of

fraud.

         40.    Even more telling of the specious nature of the award, Compass did not initially

assign its own personnel to take over a contract that it had to at least assert it could perform. Instead

all Compass did was to entice Thomas Bordonaro and Jenna Guerra, the two employees that

worked with Plaintiff through Cherokee Nation on CATS, to join Compass.

         41.    In other words DellaCorte claimed to have overseen the award of a contract to

Cloud Lake and Compass, that was performed almost entirely by the persons who had just worked

for the prior contractor Cherokee Nation, and who in fact were the total roster of government

contracting personnel, who had been performing all the contract duties. 5 This meant that millions

of dollars in taxpayer dollars were shifted from a proper 8(a) recipient, into the hands of former

DEA supervisors, for work they did not personally perform, apparently oversee and for which they

brought no independent talent or value. It was a contract for DEA personnel, by DEA personnel




5
 The contract employees were designated as independent contractors and not employees by Compass, although they
performed identical full-time duties by Compass.

                                                     16
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 17 of 62 PageID# 17



so that the DEA personnel could inherit the earth.

          42.    What was even more suspect, is that there were no documented performance or

delivery issues of any kind attributable to Cherokee. Had they existed the new recipients of the

award would certainly not have hired the same employees who had been working on CATS, into

their new entity.

          43.    After the award of the contract to Cloud Lake and Compass, DellaCorte, suggested

Compass hire a third employee, Edward Wezain, a former DEA official, to supplement Compass’

ranks. The hiring was in contradiction to the Grubbs Memorandum, prohibiting DEA personnel

from suggesting of the hiring of specific personnel Adding to the suspect nature, Eric Katz did not

request the hire, was not informed of the hire, was not consulted on the hire and ultimately found

the new addition less than capable to assist on CATS.

          44.    Apparently, what the major qualification Mr. Wezain had, was a close connection

to DellaCorte and others at the DEA. Unsurprisingly, the employee was also a former DEA

supervisor.

          45.    Katz, Bordonaro and Guerra became convinced that the CATS program had been

subjected to rank conflicts of interest, that were harming the CATS program implicating 18 U.S.C.

§207. 6

       Katz reports potential violations of Federal Law and Agency Procedure to the FBI
and the DOJ IG

          46.    On January 29, 2019, Katz contacted the Federal Bureau of Investigation to

complain that the removal of Cherokee Nation and its replacement by Cloud Lake seemed to




6
  Cloud Lake is on information and belief receiving DEA contracts worth in excess of $22,000,000. Compass is
receiving what is believed to be in excess of $1,500,000 for its efforts on CATS under the current contract. Both
companies are expected to seek to extend these contracts and bid on new ones with the DEA.

                                                       17
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 18 of 62 PageID# 18



violate federal conflict of interest concerns, encapsulated at 18 U.S.C. Code 207 and the internal

policy of the DEA that outlined the prohibition against the Agency entering into personal services

contracts under Section 37.104 of the Federal Acquisition Regulation, expressly set forth and

amplified in the Grubbs Memorandum. Katz informed the FBI that several of the persons now

working on the CATS contract, through Cloud Lake, were former DEA employees who had

supervisory control over the CATS program while they were employed by the DEA. Such conduct

Katz pointed out also violated limitations placed on successor private employment by Deputy

Administrator Preston Grubbs. 7

        47.      Further, Katz raised concerns that current DEA employees, including his

supervisors, were violating their own oath of office and federal law by awarding contracts to their

friends and former colleagues. Katz then complained that Compass’s selection of a third

“independent contractor”, seemed to lack the basic skills required to work on CATS, appeared to

be sheer featherbedding.

        48.      The FBI agent advised Katz he would refer the matter to the FBI’s Public

Corruption Unit. He advised Katz to have persons submit complaints to them.

        49.      Between January 29 and February 5, 2019, Thomas Bordonaro, one of the persons

who had worked on CATS for both Cherokee Nation and Compass, contacted the FBI Public

Corruption Section and relayed similar concerns to those of Katz. The matter was then directed to

Department of Justice’s Inspector General’s Office (“IG”).

        50.      On February 6, 2019, Thomas Bordonaro, contacted the IG with his own complaints

about the award of the CATS program to Compass and Cloud Lake. These complaints were similar




7
 It is believed that both Smallwood and Dongilli have both close professional and personal connections of Mr. Grubbs,
thus the deviation from the “Grubbs Memo” is as ironic as it is corrupt and unprincipled.

                                                        18
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 19 of 62 PageID# 19



to those of Katz, however, Bordonaro would include an allegation that Compass had improperly

designated him and Guerra as “independent contractors”, rather than employees and that such a

designation violated federal labor law.

      Luke McGuire retaliates against Katz and Bordonaro for Whistleblowing on DEA
award of Contracts to Former Employees

         51.   Immediately after Katz’ contacted investigators, Luke McGuire, Section Chief

Command Center, DEA Headquarters, who was Katz’s immediate supervisor, began scheming to

remove plaintiff from his position and transfer control over CATS to Arlington, Virginia.

         52.   Within days of Katz contacting the FBI McGuire stated that the program needed to

be shifted back to Headquarters.

         53.   McGuire provided no logical rationale for moving CATS. Instead, he made vague

statements about accountability, which seem ironic, given the coup that removed Cherokee Nation

and replaced it with former DEA personnel.

         54.   On February 12, 2019, six days after he met with investigators, Thomas Bordonaro

was suddenly terminated from the CATS program and his employment with Compass.

         55.   Although McGuire would contend that the decision to terminate Bordonaro was

made by Compass, Compass’s leadership stated that the decision to terminate Bordonaro came

directly and emphatically from McGuire. Indeed, the head of Compass contended that he wanted

to retain Bordonaro.

         56.   McGuire became Katz’s supervisor in November 2018. Until Katz and Bordonaro

reported their concerns to federal investigators, McGuire had limited involvement with CATS.

McGuire had only had a single telephone conversation with Katz before February 2019, he had

never visited the CATS site and had often failed to respond to inquiries from Katz prior to that

point.



                                               19
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 20 of 62 PageID# 20



       57.     Ignoring DEA protocol, McGuire never discussed with Katz, Bordonaro’s or

Guerra’s performance and he never even discussed with Katz, his decision to remove Bordonaro,

or his decision to transfer CATS back to headquarters.

       58.      After Bordonaro was terminated he asked David Dongilli, his Compass supervisor

and a former senior DEA official, why he was fired, Dongilli gave a non-sequitur answer, stating

that Compass did not have a conflict of interest in the way it was awarded the contract. To

Bordonaro and Katz this confirmed that the DEA had been advised of their complaints to the FBI

and the OIG.

       59.      Additionally, in addressing Bordonaro’ s termination, Katz learned that McGuire

had forwarded information to Compass, that included reference to Katz’s brain tumor.

       60.     Katz was not consulted about this release of sensitive medical information to a third

party and did not authorize its release.

       61.     The unauthorized released violated, inter alia, the Rehabilitation Act of 1973, as it

was an improper use and disclosure of confidential medical information.

       62.     On March 5, 2019, Katz sent an email to McGuire, reporting possible contract fraud

and Section 8(a) violations by Cloud Lake and Compass. Katz contended Thomas Bordonaro had

been improperly terminated for complaining about the award to Cloud Lake. McGuire was then

on actual notice of the nature of the complaints against Cloud Lake and Compass.

       63.     Katz also complained about the wrongful release of medical information.

       64.     On March 6, 2019, Katz contacted the Kelly Goode in the EEO Office and advised

her that there had been an unauthorized release of confidential medical information in violation of

the Rehabilitation Act of 1973.

       65.     On March 8, 2019, Katz filed an informal complaint of discrimination on the

wrongful disclosure.

                                                20
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 21 of 62 PageID# 21



      Separately, the DEA and McGuire Remove previously granted Reasonable
Accommodations and engage in Discrimination, Retaliation and Reprisal under the
Rehabilitation Act, by Oddly declaring that Katz’s condition no longer requires
Accommodations

       66.      With respect to McGuire’s actions towards Katz, McGuire ran into a critical

roadblock to his retaliatory scheme. He discovered that plaintiff’s work in North Carolina was

Agency sanctioned as reasonable accommodations, for Katz’s physical impairment. These

accommodations had been provided to him on October 3, 2017 by the then highest ranking official

in the DEA, Acting Administrator, Robert Patterson.

       67.     McGuire learned from Katz that he had these accommodations, but, in violation of

the Rehabilitation Act of 1973, he questioned Katz whether the accommodations had been granted

and why they were required. McGuire also demanded information from the Agency confirming

that Katz had accommodations. Additionally, McGuire knew of the accommodations already from

Homer McBrayer when he relieved him as Section Chief and pretended like McGuire had no idea

they existed. In this way, the agency’s supposed legitimate reasons for actions taken are pretextual.

       68.     McGuire went so far as to question why Katz ’s reasonable accommodation

required him to be stationed in North Carolina

       69.     In violation of the Rehabilitation Act, McGuire repeatedly demanded medical

information from Katz, in an effort to challenge the basis for his accommodations. McGuire

interfered with the EEO process itself. McGuire directed Derek Orr, the DEA’s Reasonable

Accommodations Coordinator, to try to remove the accommodations altogether, by contending

that Katz had to justify the extension of the any accommodations. Orr repeatedly pressed Katz to

provide continued evidence that his accommodations were still required, although there was no

valid, legitimate reason for doing so, other than to harass Katz.

       70.     Orr also claimed that he was trying to evaluate Katz for a new position in



                                                 21
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 22 of 62 PageID# 22



Headquarters and was doing so at the direction of “management”.

         71.      Orr’s efforts were protested at every turn, Katz repeatedly and consistently

demanded to know why the Agency was seeking to remove his accommodations, which included

occupying a position near Duke Medical Center and telecommuting.

         72.      The Agency refused to provide an explanation and thus refused to engage in the

interactive process required under the Rehabilitation Act. 8

         73.      The DEA kept insisting that Katz return to Arlington, Virginia and did not state

initially whether he would remain in charge of the CATS program or not.

         74.      The Agency’s actions drew a written objection from its own senior EEO Officer,

who echoed Katz’s concerns that the decision to transfer Katz was being done without reference

to the accommodations he had been granted and was entitled to maintain. The EEO officer

discussed that in order to withdraw accommodations, the Agency would need to establish they

were an undue burden on the DEA.

         75.      DEA management knew it could not establish that Katz’s accommodations

constituted any undue burden, so it then shifted tack.

         76.      Unable to establish any burden on the Agency, undue or otherwise, McGuire had

Deborah Lary, a registered nurse, review Katz’s medical information and declare that he no longer




8
  Notably, The DEA’s own policies on the interactive process required the agency to expand its search outside DEA
to include the entire Department of Justice in its search for vacancies suitable for Katz. The DEA agency internal
manual on the interactive process states in relevant part, “If there is no equivalent level position vacant (or anticipated
to be vacant) within DEA that is in the same commuting area as the employee's current position, the decision maker
and Accommodation Coordinator shall, with the assistance of HR, widen the search to include vacancies in the entire
U.S. Department of Justice (DOJ) that are within commuting distance of the employee's office. If, after widening the
search to include DOJ vacancies, there is no equivalent level position that is in the same commuting area as the
employee's current position, the decision maker and Accommodation Coordinator shall consult with the employee to
determine whether the employee is willing to accept a vacant position outside of the employee's current commuting
area. If so, the search shall be expanded to other geographic regions where DEA and DOJ may have vacant positions.
In general, as with other transfers not required by management, DEA is not required to pay relocation expenses” There
is no indication that such an effort was undertaken at the agency.

                                                           22
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 23 of 62 PageID# 23



needed accommodations of any kind.

       77.     Lary established no basis for this finding and ignored several submissions form

Katz’s physicians that accommodations were warranted.

       78.     Further, Lary was, and is, simply unqualified under Federal EEO law and under

Virginia law, governing the Healing Arts to render a diagnosis or a prognosis, because only a

qualified, licensed, medical doctor can make such determinations.

       79.     Lary also had no specialized training in brain tumors or their treatment and appears

to have made the determination simply to facilitate the transfer. Nor could she divine whether Katz

needed accommodations.

       80.     Nevertheless, the Agency, through McGuire, removed Katz’s accommodations and

transferred him from the CATS program to a position in DEA Headquarters Division.

       81.     The Agency appeared to conflate its possible authority to remove Katz from

leadership over the CATS program, with the transfer of Katz back to Headquarters. Had Katz

simply been reassigned to a position in North Carolina, the Agency may have been able to make

at least a pretextual showing that this served some need of the Agency. Instead McGuire and the

Agency insisted Katz return to Headquarters, which even without the disability accommodations

issue would have run contrary to the Agency Career Progression Guide, which requires only one

Headquarter tour while in the GS-14 Supervisory Special Agent rank. The significance was clear,

McGuire and the DEA wanted to force Katz to make a choice between his medical treatment and

its life saving nature and his employment.

       The Agency Conducts a Flawed an Unjustified Fitness for Duty Examination in
Violation of the Rehabilitation Act.

       82.     In making this decision, the Agency conducted an illegal and improper Fitness for

Duty Examination (FFDE). The Agency repeatedly demanded and received medical information



                                                23
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 24 of 62 PageID# 24



for the purpose of determining whether Katz could perform the essential functions of his

employment. While the Agency avoided classifying its persistent demands for confidential

medical information as an FFDE, the claimed basis for the demands, that it needed to determine

whether to grant accommodations to Katz, would fall within the parameters of an FFDE as defined

under 5 C.F.R. §339.101, et. seq. and under the Rehabilitation Act itself.

       83.       Since Katz had already been granted accommodations by the Agency and since his

medical condition was continuing, the burden was on the Agency to establish why it needed to

reevaluate Katz’s accommodations. But since it could not legitimately do so, the DEA instead tried

to claim that Katz was alternatively seeking to continue accommodations, or that the DEA was

assessing whether the existing accommodations should continue given McGuire’s desire to

transfer Katz.

       84.       This sleight of hand also involved a fictitious review of Katz’s medical records and

a declaration from Deborah Lary that, miraculously, Katz was fully fit for duty and required no

accommodations of any kind. As such he could be transferred to Headquarters without any

reference to his medical condition or his existing accommodations.

       85.       These actions perverted the protections afforded persons subject to an FFDE. It is

the Agency that needs to establish the basis for the examination and it must show that, in post-

employment examinations, that the employee is having physical difficulties performing the

essential functions of his or her position, or that with respect to conduct, the employee is exhibiting

aberrant behaviors that exhibit an issue of fitness.

       86.       In the latter instance, the Agency must be careful to define the nature of its inquiry.

If the Agency is requesting psychiatric or psychological records, it must identify that the employee

is a danger to himself or others.

       87.       In this instance, the DEA did not limit its request for medical records and would

                                                   24
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 25 of 62 PageID# 25



have swept into its request psychiatric or psychological records.

       88.     On every score the Agency conducted an improper FFDE, when it demanded Katz’s

records, had a nurse review them and had her opine on his overall fitness and need for

accommodations.

       89.     Under the Rehabilitation Act the employer is required to either rely on the records

submitted by an employee from qualified medical doctors to determine whether he requires an

accommodation and the nature of that accommodation. If the employer disagrees or has

independent concerns, it can require the employee, providing its concerns are legitimate and based

on concerns over the ability of the employee to perform their work, to appear at an independent

medical examination, at the employer’s expense.

       90.     Further, the employer must limit its inquiry to only that information necessary to

decide that an employee is, or is not fit for duty, or needs an accommodation.

       91.     The medical records must be reviewed by a competently trained medical

professional, a medical professional. Under the Act and Virginia law, only a medical doctor can

evaluate a diagnosis, prognosis and treatment plan for a medical condition.

       92.     Where the condition is a brain tumor, being treated by Board certified specialists,

the agency, if it disagrees with the evaluation and workplace accommodations, must counter the

findings with the opinion of a properly qualified doctor.

       93.     The DEA distorted this entire process. It used a registered nurse to contradict the

evaluations and treatment of highly trained doctors, It then tried to avoid the interactive process,

the reasonable accommodations process and the protections of the Rehabilitation Act by declaring

Katz free of the necessity of any accommodations whatsoever, To Katz, it appeared that Lary, was

cruelly declaring him cured of a condition that was serious, possibly lifelong and which had not

only limited him in his life functions, but utterly changed his life permanently.

                                                 25
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 26 of 62 PageID# 26



        94.      Although Katz repeatedly protested the Agency’s action, the Agency not only

ignored the protests, it kept devising a strategy to defeat the rationale for the reasonable

accommodations by sua sponte declaring through a nurse who was not licensed to deliver

diagnosis or prognosis that Katz no longer required any accommodation whatsoever,

     Retaliation, Reprisal and Hostile Work Environment: Excessive Scrutiny and
Removal of Equipment and Responsibilities: Constructive Suspension

        95.      On March 14, 2019, McGuire made an “unannounced” visit to the CATS program

location on Fort Bragg.

        96.      At the time, the DEA as an entity and, McGuire personally, were aware that Katz

had filed complaints with both the Agency EEO office and had participated at a witness and

complainant in matters pending before the IG.

        97.       McGuire arrived and removed computers from the site during his “surprise” visit.

This prohibited the contract employee Jenna Guerra from being able to perform any duties on

CATS and led to her involuntary resignation. McGuire’s “unannounced” visit caused expense to

the Agency and to the American taxpayer, that could have been avoided by a simple phone call. 9

        98.      McGuire’s openly criticized of Katz for not being present, although Katz had a pre-

existing reasonable accommodation that allowed him to telework.

        99.      McGuire used the “unannounced “visit as a pre-text to relocate the CATS program.

        100.     McGuire himself ignored security protocols. He never advised Ft. Bragg that he

was going to visit a Top-Secret Secure area of the base nor did he clear Mina Hunter, a DEA

employee, in advance, who apparently accompanied him for that purpose. He also clearly did not




9
  Had McGuire been genuinely concerned about Katz’s attendance, he could have checked and seen that Katz was
logged into the internal Firebird system DEA uses for remote work. In other words, Katz was exercising his reasonable
accommodation to work remotely, and McGuire penalized him as not being present anyway.

                                                        26
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 27 of 62 PageID# 27



coordinate the visit with Katz, as the whole purpose was to find fault with Katz and the project as

it existed in North Carolina.

         101.     On March 21, 2019, McGuire stated that, “with the visit to Fort Bragg last week”

that he has determined not only to move the CATS program but also “to have your position

reassigned” to the local Headquarters area (Arlington, Virginia).

         102.     In reality, the move to relocate CATS had one purpose and one purpose only, to

force Katz from the Agency as part of a retaliatory scheme to punish Katz for complaining about

the corruption inherent in the award of CATS by senior DEA employees to their former colleagues

who were now in private industry.

      Discrimination, Retaliation and Reprisal Lowered Performance Rating, Threatened
Performance Demonstration Plan

         103.     For nearly two decades Agent Katz was given both mid-year and overall

performance ratings of “Outstanding” by his supervisors, with no performance deficiencies in any

specific performance category. In November 2019, McGuire provided a highly critical and

factually inaccurate mid-year performance review rating to Katz. He threatened to place Katz on

a Performance Demonstration Plan which is a precursor to termination. McGuire also sharply

reduced Katz to a “Successful” rating in his annual evaluation and claimed that Katz showed

performance deficiencies, (which are only warranted to those receiving Unsatisfactory ratings) in

oversight of the CATS program, supervising employees and written communications. 10 The rating

was clear retaliation and reprisal for Katz’s EEO complaint.

         104.     The allegations were false and pretextual. As explained below, McGuire had




10
  While the rating sounds positive few agents receive the rating. The vast majority of agents receive ratings of either
Significantly Exceeds Expectations or Outstanding. A “Successful” rating is actually a signal that the agent is
significantly underperforming. The rating is used because it is harder for an agent to grieve or bring an adverse action
appeal to than if they are rated unsuccessful.

                                                          27
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 28 of 62 PageID# 28



already removed Katz from his duties on CATS in February 2019 and by July 2019 had effectively

removed CATS from his chain of command.

       105.    Katz objected to the lowered rating, pointing out the factual inaccuracies in the

review, and also informing McGuire that he believed that the lowered rating was a product on

increased scrutiny placed upon Katz due to his filing of an informal EEO Complaint against

Michael Delacorte, and Luke McGuire.

       106.    The filing of the informal EEO complaint was protected activity, and the

communication reflect Katz’s opposition to retaliation for exercising his right to file an EEO

complaint.

       107.    Katz also filed a grievance when his final rating was changed to merely

“Successful” in all rating categories. Despite Agency requirements that such a grievance should

be handled within 30 days. On the 36th day the agency sought and was granted additional time to

respond. Katz believed a decision on his grievance would be made within an additional 30 days.

However, more than 180 days later, after a “thorough investigation” the deciding official denied

the grievance. The official had spoken with Luke McGuire and apparently no one else, including

Katz. Nonetheless, the grievance was denied. The grievance was also protected activity, in that it

reflects opposition to discrimination based on EEO activity. The determination by the grievance

official, Chief of Operations Christopher Evans was determined on January 17, 2020 but not

provided to Katz until February 14, 2020. During this period the MSPB ALJ ruled lack of

jurisdiction on this issue due to internal processes having not been exhausted. They were and

when Katz questioned the agency in writing why it took a month to supply the determination

memorandum, the agency refused to answer.

       108.    On April 11, 2019, McGuire directed Katz to provide notice of all leave “well in

advance” and required daily emails of all his work activity. This was improper and a form of

                                               28
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 29 of 62 PageID# 29



disparate and retaliatory treatment, McGuire also required Katz to justify his Law Enforcement

Availability Pay (LEAP) an unheard-of request for 1811 Criminal Investigators.

       109.    Katz inquired in writing for clarification from McGuire citing direction from the

DEA Human Resources: “The purpose of availability pay is to ensure the availability of criminal

investigators (and certain similar law enforcement employees) for unscheduled duty in excess of

a 40-hour workweek based on the needs of the employing agency. Availability pay compensates

an employee for all unscheduled duty hours.” Katz inquired “I am confused as to how I would

justify being available and would like to know how other teleworkers and 1811s in HQ justify their

LEAP pay.”

       110.    Additionally, Katz advised McGuire of the following direction form the DEA

Telework Procedural Guide; Teleworkers should be treated no different than non-teleworkers with

regards to performance management. “It appears to me that I am being singled out and asked to do

things that are not required for other employees.” Katz never received an answer from McGuire

on either inquiry identified in paragraphs above.

       111.     McGuire required that if Katz made a phone call, Katz would report the identity of

the other person Katz talked to and what they talked about. McGuire, who at the time knew that

Katz had filed a complaint and was a represented party, did not limit his request to exclude

protected communications and gave no rationale for this extraordinary inquiry. McGuire also knew

as of this date, that Katz and Bordonaro had met with the IG, as witnesses and thus were statutorily

protected from reprisal on those grounds as well.


      Discrimination Retaliation and Reprisal: Increased Scrutiny, Demand for Daily
Reporting and Leave Restrictions

       112.    Following the surprise visit to the CATS remote location at Fort Bragg, on March

14, 2019, McGuire expressed dismay that Katz was not present. Katz advised that if he had been

                                                29
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 30 of 62 PageID# 30



informed of the visit, he could have arranged to be present at the site.

       113.    Following the visit, McGuire demanded daily reports from Katz of all of his

activities, in detail so granular as to require him to list all of the phone calls Katz made and who

he talked to each and every day and what was discussed. Criteria he did not place on any other

employee and in direct violation of the telework procedural guide.

       Discrimination Retaliation and Reprisal False Claim of Lack of Knowledge of
Disability or Reasonable Accommodations

       114.    In November 2018, when McGuire first assumed his supervisory position over

Katz, Homer “Chip” McBrayer, who had been McGuire’s predecessor as Acting Section Chief of

the Command Center, personally advised McGuire that Katz had a brain tumor. that required

accommodations. McGuire was informed that Katz’s position in North Carolina was due to an

Agency granted reasonable accommodation for these conditions.

       115.    On February 27, 2019, Katz wrote directly to McGuire and advised him that due to

his medical condition, he could not relocate from his current location in North Carolina.

       116.    Following his surprise visit of March 14, 2019, McGuire critiqued Katz for not

being was not on site. Katz informed McGuire that he had a reasonable accommodation for an

identified medical condition which allowed Katz to work from home. 11

       117.    On March 14, 2019, although McGuire was fully aware of the fact Katz had

reasonable accommodations, he demanded Katz prove both that he had a disability and that he had

been granted reasonable accommodations for that disability.

       118.    McGuire falsely claimed that he had no knowledge that Katz had a medical




   11
      Ironically, McGuire had repeatedly numerous requests from Katz to set up meetings to discuss the CATS
   program and the issues surrounding it.


                                                   30
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 31 of 62 PageID# 31



condition, although he had received emails identifying that condition, and he further falsely

claimed that there was no proof that the Agency had ever granted Katz accommodations, including

the assignment to North Carolina or telecommuting as needed.

       119.   In point of fact, Katz’s accommodations, had been approved by the highest levels

of the Agency itself, were in writing and could have easily been confirmed by McGuire requesting

to be advised by the health unit of the nature and extent of the accommodations.

       120.   Nevertheless, McGuire personally demanded Katz provide proof of the

accommodations. McGuire also made unauthorized inquiries into the nature and extent of Katz’s

impairments and questioned the nature of the accommodations themselves.

       121.   McGuire made direct contact with health care officials in the Agency and its EEO

office to try to question and defeat the need for accommodations.

       122.   McGuire requested confidential and protected medical information and medical

records related to Katz’ condition and the accommodations Katz received.

       123.   On March 21, 2019, McGuire claimed that he personally needed to see Katz;

request because McGuire contended, he was personally unable to locate Katz’ EEO paperwork.

McGuire demanded proof of Katz’ reasonable accommodation from Katz himself. McGuire

wrongly and falsely claimed the agency has no record of Katz reasonable accommodation requests

and demands “all emails” and “supporting documentation related to the request”.

       124.   McGuire also wrongly and falsely complained that there was no telework

agreement on file for Katz. McGuire failed to comprehend out of ignorance or intentionality, that

approval of teleworking as a reasonable accommodation amounted to enough documentation of

the approval of such an arrangement which is stated in the DEA Telework Procedural Guide.

       Retaliation and Reprisal: The Agency Abuses the EEO process itself.

       125.   Derek Orr is employed by the DEA to assist employees in obtaining reasonable

                                               31
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 32 of 62 PageID# 32



accommodations. He works in the Agency’s EEO office.

       126.    Orr is under federal EEO law, supposed to be a neutral who engages the employee

in the “interactive process” as defined under the Rehabilitation Act.

       127.    The interactive process involves a discussion between the employee, a health care

provider and employer who share information about the nature of the disability and the limitations

that may affect his or her ability to perform the essential job duties. This discussion is the

foundation of compliance with the Americans with Disabilities Act.

       128.    Faced with proof of existing reasonable accommodations provided to Katz by the

senior most official of the Agency, McGuire pressured Orr to start demanding that Katz identify

both his need for continuing accommodations and transfers to new positions outside of CATS.

       129.    Katz repeatedly, consistently and explicitly objected to Orr’s requests as retaliatory,

a violation of EEO law and a perversion of the EEO process.

       130.    Under the Rehabilitation Act once a reasonable accommodation is requested it can

generally only be denied when it is an undue burden on the Agency.

       131.    Further, whereas here the accommodation is already granted, it can only be

withdrawn when circumstances render it an undue burden on the Agency.

       132.    McGuire and others tried to circumvent these requirements by first challenging

whether Katz had an accommodation and then trying to contend that he needed to renew his request

to the DEA.

       133.    When Katz protested these actions, McGuire next attempted to state that the CATS

program needed to be transferred back to the Headquarters region.

       134.    McGuire decision to have the CATS program relocate, was designed to remove

Katz from his oversight over the program and punish him for his criticism of the award of the




                                                 32
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 33 of 62 PageID# 33



program to DEA cronies, which he clearly made part of an IG complaint 12. The mechanism of that

retaliation, however, also included numerous violations of his rights under the Rehabilitation Act

and the Agency’s subsequent retaliation and reprisal involved responding to Katz’s assertions of

improper EEO based activities

           135.     McGuire did not offer, nor did the Agency offer or provide, Katz a position in North

Carolina. The Agency therefore sought to have Katz removed from the CATS program, it sought

to force him to return to a Headquarters position.

           136.     This had negative implications, under the DEA Career Progression Guide, a senior

agent at the GS-14 level, does a single Headquarters tour before returning to the field to be

considered for higher positions in the Agency. Thus, a return to Headquarters would be perceived

as a demotion.

           137.     Katz protested not simply his removal form CATS, but his reassignment away from

North Carolina.

           138.     Katz repeatedly stated that he needed continuing care from Duke for his tumor and

thus any reassignment would be detrimental to his medical care and his physical safety.

           139.     The Agency responded by making a series of repetitive requests to Katz to obtain

medical information from his treating physicians to establish that he had or did not have disabling

conditions.

           140.     Katz protested these repeated requests as a de facto fitness for duty examination.

           141.     Katz contended that the Agency was revoking his accommodations and had

identified not only no undue burden, but no burden whatsoever for its actions.

           142.     Katz also protested that the Agency was violating the fitness for duty examination




12
     The IG remains actively involved in the investigation of the award of CATS to both Cloud Lake and Compass.

                                                         33
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 34 of 62 PageID# 34



process identified at 5 C.F.R. §339. 101, et. Seq., which governs requesting information for

medical information related to the fitness for duty of any employee. Further Katz pointed out that

the Agency was directly violating federal law related to fitness for duty exams, by failing to

identify why Katz needed to provide such information.

       143.    Katz was forced to repeatedly ask his treating physicians, at his own expense, to

submit medical information detailing that he had a brain tumor, should not leave the Duke Medical

Center vicinity for work and should be allowed telecommuting privileges.

       144.    The lead Agency EEO official herself sided with Katz on this issue. On March 28,

2019, Elizabeth Goode confirmed in writing that the EEO office had not been properly contacted

regarding the issue of reasonable accommodations; that Katz had properly been granted a

reasonable accommodation by the Agency and that it could only be withdrawn if the Agency met

its burden of establishing an undue burden related to the accommodation.

       145.    Goode directly responded to McGuire, Derek Orr, the Reasonable Accommodation

coordinator, to Deborah Lary, a registered nurse in the DEA Health Unit and to Uaida Eatkins, and

Erek Davadovitch.

       146.    Curiously, Goode also responded to Kasia Preneta, in the DEA’s Chief Counsel’s

Office. Katz had filed a whistleblower reprisal complaint with the Office of Special Counsel for

the actions taken by the Agency following his providing information to the IG. Specifically, he

argued that the award of the contract to Cloud Lake and Compass violated federal law and that he

was being retaliated against for his disclosures. Preneta was the counsel defending the DEA in its

whistleblower case. After Katz exhausted his administrative remedies with the OSC, Katz filed an

Individua Right of Action appeal before the Merit Systems Protection Board. Preneta acted as

Agency Counsel for that complaint as well.

       147.    Preneta left the DEA March 03, 2020 with the MSPB case still pending. The email

                                               34
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 35 of 62 PageID# 35



establishing that she was involved with questions related to the demands for medical information

and the denial of accommodations, did not surface until just before she left the DEA, when her

replacement counsel on the whistleblower action, faced with a threat to compel, produced the

Goode email. The issue highlights that the DEA Chief Counsel’s Office itself was an accessory to

retaliation and reprisal. When this is viewed along with the fact that the Chief Counsel’s Office

failed in its obligation to properly vet and clear the Cloud Lake and Compass contracts, it makes

clear that the legal office of the DEA, was a handmaiden to the retaliation and reprisal that Katz

faced and it appears that Office was deeply involved in the negation of the EEO process itself and

the violations of the Rehabilitation Act listed herein.

        148.     Based on the email it appears that Preneta did more than act as counsel. She appears

to have been part and parcel of the decisions to inappropriately demand Katz’s medical information

and appears to have helped determine the strategy to remove Katz from CATS program and

engineer his transfer to DEA Headquarters. She also appears to have access to Katz’s medical

information, although that information was not part and parcel of his whistleblower claim. In sum,

she did not act as counsel but as part of the team coordinating discriminatory and retaliatory

responses to Katz assertion of protected rights and on the issue of whether to grant or deny

continuation of Katz’s then existing reasonable accommodation requests. 13

        149.     What is so probative about Goode’s email is that Goode refused to act as a straw

man in McGuire’s attempts to misuse disability law. Goode correctly pointed out in her emails,

that determination of the right to a reasonable accommodation is to be made solely on the criteria




13
   The DEA has refused to respond to inquiries as to what Preneta’s actual involvement was. Preneta also refused to
answer a written inquiry demanding that she identify whether she was providing legal advice or assisting in decision
making as it related to Katz and his EEO case. Preneta was specifically advised of case law and ethical matters that
related to the her being a possible fact witness in the Katz matter. Neither she nor the DEA has tried to address the
issue.

                                                        35
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 36 of 62 PageID# 36



established under EEO law, that is whether the employee requests or could be supported by an

accommodation that allows them to carry out the essential functions of their position or whether

such a request would pose an undue burden, which the agency bears the burden of establishing.

        150.     Goode also noted that the Agency could not use performance-based claims to

address and accommodation and that such an accommodation was not conditioned on how well

the employee was perceived to be doing their job. 14

        151.     Goode emphatically wanted McGuire, the Chief Counsel’s Office, Mr. Orr and

other Human Resources officials that the determination of “undue hardship” is an independent

inquiry unrelated to disciplinary concerns.

        152.     We should note that at no time did the DEA, ever establish an undue hardship.

        153.     Instead, the DEA took a new tack. They bludgeoned Mr. Katz with requests for

medical documentation to prove that he still needed accommodations and argued that he was being

transferred to DEA Headquarters involuntarily for reasons never actually articulated.

        154.     Although Katz was a represented party on this very issue, Derek Orr and Luke

McGuire continued to demand he submit proof of need for accommodations, thus engaging in a

de facto fitness for duty examination.

        155.     Over repeated written objection, Katz supplied numerous medical opinions and

information justifying his accommodations and recommending that he remain in the vicinity of his

treating physicians and the Duke Skull Based Tumor Treatment Center.

        156.     Faced with compelling medical evidence that Katz’s accommodations continue, the

DEA concocted an illegal scheme that flipped the Rehabilitation Act on its head.




14
   Katz had pointed out to the Agency repeatedly that EEOC Management Directive 110 bars Agency’s from using
officials involved in performance and conduct based adverse actions from also addressing the propriety of an EEO
based claim.

                                                       36
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 37 of 62 PageID# 37



        157.    Katz’s records were apparently forwarded to McGuire, Kasi Preneta, Derek Orr and

others yet unknown.

      Violation of Rehabilitation Act: Improper Review of Medical Records and Reliance
on Unqualified Medical Opinion to Deny Accommodations.

        158.    On July 03, 2019, Deborah Lary, a Registered Nurse in the Health Unit reviewed

Katz’s medical records from 2017 prior to his radiation treatments and determined, in a manner

she never explained in writing that Katz’s condition needed no accommodations of any kind and

he was fully fit for duty.

        159.    This preposterous, unsound assertion then formed the basis to allow the DEA to

transfer Katz from North Carolina to DEA Headquarters.

        160.    What made it even more absurd, is that Lary, as a Registered Nurse was precluded

under Virginia law for rendering such an opinion. Virginia Code §54.1-2900 et seq. allows only

licensed medical doctors to determine a diagnosis or prognosis of a medical condition and how to

treat it. Nurses specifically have no such ability and certainly their opinions cannot outweigh those

of a licensed medical doctor, particularly one who, as in Mr. Katz’s case is a board-certified

specialist in the very form of medicine being addressed.

        161.    The Rehabilitation Act, incorporating the standards of the ADA, requires that

employers rely on the best available medical evidence in making determinations on such matters

as fitness for duty and the provision of reasonable accommodations.

        162.    It violates these acts to rely on the surmise of persons not medically qualified to

provide proper objectively based medical information on the determination of what disability an

employee suffers and how the employer is to address or accommodate that disability.

        163.    The conduct also falls below the proper standard of care set under the Virginia Code

and may constitute negligence.



                                                 37
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 38 of 62 PageID# 38



       164.    Katz pointed all of this out in writing to the Agency. Which to date has ignored the

request.

       165.    On July 11, 2019, the DEA notified Katz that he was to report for duty at DEA HQ,

in Arlington, Virginia for duty after issuance of transfer control numbers. Until then he was to

report to the Raleigh NC DEA office despite his medical accommodation for telework.

       166.    When Katz checked with the Raleigh office, he was advised they had not requested

his assignment and had few duties for him to perform.

       167.    The Agency’s actions caused actionable losses of leave and pay. For the period

March 18, 2019 to April 1, 2020, Katz physical and emotional condition as a result of this

threatened transfer, cause him to take 955 hours of leave.

       168.    In addition, Katz suffered severe and continuous emotional distress as a result of

the Agency’s harassment.

                 Hostile Work Environment and Constructive Termination

       169.    On July 3, 2019, the Agency cancelled Katz’s placement in North Carolina, after

Health Services Unit Chief Deborah Lary reviewed Katz’s 2017 medical records. Notably, Lary

ignored Katz’s Doctors’ communications (five separate letters) indicating that he should remain

in North Carolina. The actions of the Health Services Unit Chief Lary, resulted in Katz being

transferred back to Headquarters in Arlington, Virginia.

       170.    Despite Rehabilitation Act, requirements to the contrary, the Agency failed to

inform Katz of the decision that he was fully fit for duty , that his reasonable accommodations

were “null and void”, or that he had the right to appeal such actions and provide contrary medical

evidence. The Agency did this, although they were fully aware of Plaintiff’s EEO complaint, the

investigation of that complaint and the fact that Katz was represented by counsel who had invoked

the “interactive process” of the Rehabilitation Act and the duties the Agency had on addressing

                                                38
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 39 of 62 PageID# 39



and FFDE and reasonable accommodation requests.

       171.    On July 16, 2020, in an email regarding Katz’s continuing need for the ability to

work from home as an accommodation, Derek Orr stated, “I don’t have any documentation that he

was provided telework as accommodation.” This was despite the fact that ASAC Andrew Large

had previously approved Katz working from home and that it had been provided the EEO office

where Orr worked, in writing in March 2019. McGuire was copied on the email sent by Orr.

       172.    Also, on or about May 20, 2019, Orr advised Katz “In response to your email from

May 24, 2019, I want to make it clear that I was not involved in any of the discussions that resulted

in the CATS program being moved to HQ.” This was blatant lie as he was present in the meetings

with Agency HR, McGuire, Lary, and Preneta as documented in the Goode email of March 28,

2019 where Katz’s relocation was discussed.

       173.    In July 2019, Katz supplied an additional letter from his Doctor a board-certified

surgeon, to the Agency regarding his continuing need to be reasonably accommodated. The

physician states Katz should stay in proximity of Duke University for proper medical treatment.

The Agency never responded to this medical information, never countered it and informed Katz

his involuntary transfer remained in place.

       174.    On December 12, 2019 the DEA Career Board, transferred Katz to DEA HQ Staff

Coordinator confidential source section. Katz did not apply for the new position himself, was not

advised that he was being considered for the position and was not provided the opportunity to

denote his existing reasonable accommodations, since the Agency claimed he no longer needed

them. The transfer was clearly involuntary and was part of McGuire’s retaliatory scheme This

occurred after Katz had filed his EEO claims and had repeatedly stated directly to McGuire, and

the DEA, that he was facing discrimination, retaliation, reprisal and a hostile work environment

based on his disability and his objection to the FFDE and the removal of his accommodations.

                                                 39
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 40 of 62 PageID# 40



       175.      The transfer of Katz also appeared to violate Agency practice. The Career Board

normally handles promotions and transfers requested by Special Agents at the GS-14 and GS-15

level. Since Katz did not request the transfer, the transfer seems to have been forced upon him,

and it is uncertain who sponsored the transfer and why it was made and granted. The Career Board

memo is addressed to DellaCorte.

       176.      On information and belief, the Career Board has not transferred persons without

their knowledge or consent, particularly in the face of a known disability.

       177.      Faced with a transfer that ignored the requests of Katz for remaining in North

Carolina, the information provided by his treating physicians that supported the accommodations

and the resultant potentially life threatening nature of the transfer as impacting on his continued

specialized care, Katz retired, from the Agency 7 years prematurely, in what can only be

considered a constructive termination.

       178.      Katz’s noted that he was retiring early because of the harassment and hostile work

environment he faced. As an 1811 Series Agent, Katz could work until age 57 before he was

required to retire. Instead, Katz retired at age 50, again noting it was enforced and amounted to a

constructive termination.

       179.      The Agency appears to have known that Katz would turn 50, and thus be minimally

eligible for law enforcement retirement in April 2020.

       180.      Indeed, it appears the Agency’s actions were designed to compel his departure.

Katz’s actual transfer and report date to Headquarters was delayed until March 15, 2020, and then

April 1, 2020.

       181.      Plaintiff’s involuntary reassignment to Headquarters came during the outbreak of

the novel corona virus, at a time when Arlington County, Virginia was experiencing the most

confirmed cases of the novel corona virus per capita in the Commonwealth of Virginia. Based on

                                                 40
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 41 of 62 PageID# 41



his age and underlying medical conditions, Katz is uniquely vulnerable and is considered high risk

for developing COVID-19, the disease caused by the novel corona virus.

        182.    On or about March 31, 2020, to gain entrance into the physical office building

where Katz was to report, permission from the Deputy Chief of Operations was required due to

restrictions in place resulting from the pandemic. Thus, on the day Katz was to report at

Headquarters, had he reported to the building as instructed, he would have arrived to find the door

locked with no one inside. No one had informed Katz, either because no one really expected him

to report, or everyone had simply forgotten about him.

        183.    The agency management decisions concerning Agent Katz, were tainted by illegal

discrimination based on disability and age. This culminated in the constructive termination of an

experienced and well qualified Special Agent and could have been avoided had the Agency

engaged in the interactive process, instead of relying on Katz’s own retirement eligibility to save

the agency from having to accommodate him appropriately. Katz now turns to this Court for

redress.

                                             COUNT I
                                Violation of the Rehabilitation Act
                      (Failure to provide Reasonable Accommodation, and
                       improper removal of Reasonable Accommodation)

        184.    By this reference, Paragraphs 1 through 183 are realleged and reincorporated as if

fully set forth herein.

        185.    To establish a prima facie claim of failure to accommodate under the Rehabilitation

Act, a plaintiff must demonstrate that (1) he was a qualified person with a disability; (2) the

employer had notice of the disability; (3) the plaintiff could perform the essential functions of the

position with a reasonable accommodation; and (4) the employer nonetheless refused to make the

accommodation. Rehabilitation Act of 1973 § 504, 29 U.S.C. § 794.



                                                 41
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 42 of 62 PageID# 42



       186.    Katz was a qualified person with a disability, of which the agency had notice. He

had been successfully performing the essential functions of his position with reasonable

accommodations in place. When the decision was made to move the CATS program, the agency

officials responsible for that decision realized that Katz’s accommodation that he stays in North

Carolina would be an impediment to their desired outcome.

       187.    Additionally, rather than continue his accommodations, the agency insisted that

Katz reapply for accommodation, without articulating why the need for continued accommodation

was an undue hardship for the agency. To the extent that the relocation of the CATS program was

the basis for the hardship, it was a self-inflicted difficulty caused by the agency’s own decision-

making.

       188.    Katz had been granted two separate reasonable accommodations which were

arbitrarily removed. Despite his repeated requests to have those accommodations remain in place,

management official and those in the EEO program at DEA repeatedly asked for medical

documentation to “justify” already existing reasonable accommodations, then when the medical

documentation from his physicians made it clear removing the accommodations would threaten

Katz’ life, those same physicians’ recommendations were ignored.

       189.    The DEA clearly was aware that Katz was a person with a disability, who had been

performing the essential functions of his job, and had been accommodated by the actual

Administrator of the Agency, at the time the accommodation was granted.

       190.    The Agency both failed to provide reasonable accommodations, when it improperly

removed the accommodations, without any showing that the accommodations imposed an undue

burden on the DEA.

       191.    As a result of those actions, the Agency violated the Rehabilitation Act by failing

to provide a reasonable accommodation, failing to continue those previously granted

                                                42
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 43 of 62 PageID# 43



accommodations, failing to engage in the interactive process regarding the removal of the

accommodations, inserting the opinion of supervisors and non-licensed personnel to evaluate and

then remove the accommodations and by placing the Plaintiff at a health and safety risk by its

actions.

        192.    The removal of the accommodations was done after the Plaintiff had invoked the

protections of federal EEO law and was done in close nexus to the filing an assertion of protected

rights. Thus the Agency actions were in retaliation and reprisal for protected activity and formed

part of a severe, pervasive and hostile work environment, caused emotional distress, resulted in an

involuntary transfer and forced retirement and caused Plaintiff to suffer actual damages, pain and

suffering and the wrongful use, collection and dissemination of his medical information and

records.

                                       COUNT II
                           Violation of the Rehabilitation Act
      (Improper Collection, Use, and Maintenance of Protected Medical Information)

        193.    By this reference, Paragraphs 1 through 192 are realleged and reincorporated as if

fully set forth herein.

        194.    Under the Rehabilitation Act, any “information obtained regarding the medical

condition or history of the applicant” -- that is, medical information -- must be “collected and

maintained on separate forms and in separate medical files and [must be] treated as a confidential

medical record. 42 U.S.C. § 12112(d)(4)(B). And, any “information obtained regarding the

medical condition or history of the applicant” -- that is, medical information -- must be “collected

and maintained on separate forms and in separate medical files and [must be] treated as a

confidential medical record. 42 U.S.C. §§ 12112(d)(4)(B), 12112(d)(3)(B) and 12112(d)(4)(C).

        195.    In 2019, Agency officials improperly contacted a physician at Stanford who last

treated the Plaintiff in 2017. Though the Stanford medical group contacted no longer treated the

                                                43
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 44 of 62 PageID# 44



Plaintiff at the time of the inquiry, the agency collected, used and disseminated this medical

information in its illegal removal reasonable accommodations for Plaintiff.

       196.    It also disseminated this information to supervisory personnel and to a person not

qualified to analyze the data or make recommendations on its use or probity.

       197.    As a result, the Agency, through an unlicensed professional, falsely determined that

Katz required no accommodations at all and could be transferred to a position at DEA

Headquarters in Arlington, Virginia. This was despite Plaintiff’s physicians stating affirmatively

that Katz’s condition was of a type or kind that would require lifelong treatment, and specialized

care, and also that more recent records were available from other providers.

       198.    Katz’s medical information was inappropriately shared with supervisors without a

need to know it and is consistent with the Agency sharing information more broadly, and in a

manner that is inconsistent with the protections required by the Rehabilitation Act.

       199.    The Rehabilitation Act limits on the collection use and dissemination of medical

information dictate that only those persons assessing the actual fitness for duty of Plaintiff or his

need for accommodations be authorized to receive and review medical information. The Act

further requires that the information be properly segregated and safeguarded, and treated as

confidential, requirements that the DEA ignored.

       200.    For example, on November 29, 2018, and February 12, 2019, Katz learned that his

medical information had been improperly shared with individuals not authorized to receive it.

       201.    On April 23, 2019, McGuire formalized a decision to relocate the CATS program,

and in the same memo announcing this, also instructed Katz to supply additional medical

information to him.

       202.    McGuire falsely stated that ‘we would like to engage in the interactive process with

you, so that you may be reasonably accommodated” (emphasis supplied)

                                                 44
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 45 of 62 PageID# 45



        203.    Under the Rehabilitation Act of 1973 such a request for medical information should

not have been instituted by a direct supervisor.

        204.    At the time of the request Katz already had accommodations approved by the

Agency and no legitimate issue had been raised as to the need for further medical information to

justify the continuation of those previously approved accommodations.

        205.    In addition, McGuire obtained and shared information related to Katz’s medical

condition to persons not employed by the Agency, who neither had a need to know, nor were

engaged in the evaluation of Katz for provision of, or continuation of reasonable accommodation

requests.

        206.    These disclosures were of protected health and medical related information and

constitute a breach of the Rehabilitation Act. The Agency also failed to specify what measures

would be taken to safeguard the information demanded and failed to appropriately prevent

unauthorized people from learning the contents of protected records.

        207.    The Agency lacked Katz’s permission to share his protected information as broadly

as it did, particularly as it related to his medical conditions and reasonable accommodation.

        208.    The improper disclosure of protected information caused damage to Katz, in an

amount to be proven at trial.

                                          COUNT III
                               Violation of the Rehabilitation Act
                          (Failure to engage in the interactive process)

        209.    By this reference, Paragraphs 1 through 192 are realleged and reincorporated as if

fully set forth herein.

        210.    The DEA had an obligation to engage in the interactive Process with Agent Katz

and had in fact previously engaged in the process. Under that process, Katz had provided medical

documents which supported his request for reasonable accommodation(s); the accommodations

                                                   45
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 46 of 62 PageID# 46



were granted; and he had performed the essential functions of his position with those

accommodations in place.

       211.    In violation of both the protected medical information prong of the Rehabilitation

Act and the EEO guidelines concerning the interactive process, the DEA demanded, under threat,

medical records related to Plaintiff.

       212.    Plaintiff protested these improper requests, and provided physician based

statements reaffirming that Katz’s could perform the essential functions of his position if granted

a reasonable accommodation, and that his reasonable accommodation to be able to telework as

needed and that he be stationed near Duke University’s Skull-based tumor treatment center should

both remain in place.

       213.    Two of Katz’s physicians wrote letters to the agency on multiple occasions in

support of his continued need for reasonable accommodation. Specifically, letters sent or about

September 30, 2017, May 28, 2019, July 22, 2019, July 25, 2019, August 25, 2019 all were

consistent with the conclusion that the reasonable accommodations then in place should remain

due to Katz’s medical condition. These communications were disregarded by the agency in favor

of opinions from a contract internal medicine doctor, who had never seen Katz in person, and

whose opinion was evaluated by Chief Lary, a registered nurse.

       214.    Katz’s physicians expressed frustration with the DEA’s repeated requests, which

as noted below amounted to an improper Fitness for Duty Inquiry and also amounted to an

improper collection, use and dissemination of protected medical information.

       215.    The transfer of Agent Katz to DEA Headquarters ignored the interactive process, a

as well as violated the duties imposed under the Rehabilitation Act Agency, as they apply to

reasonable accommodations.

       216.    The Agency did not include Plaintiff in the identification or the selection of a

                                                46
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 47 of 62 PageID# 47



vacancy in the DEA.

       217.     Instead, it dictated a position to Plaintiff, demanded he transfer and removed any

accommodations as a method to affect the transfer.

       218.     This ignored both the Rehabilitation Act’s reasonable accommodation and

interactive process requirements.

       219.     These actions were part and parcel of a hostile work environment, done in

retaliation and reprisal for protected EEO based activity.

       220.     As a result of these actions Plaintiff suffered harm, emotional distress and

humiliation at the hands of the DEA and was subject to a transfer that put his health and safety at

risk, which in turn, led to his forced retirement from the Agency.

                                         COUNT IV
                             Violation of the Rehabilitation Act
                (Improper demand for medical documentation and examination)

       221.     By this reference, Paragraphs above are realleged and reincorporated as if fully set

forth herein.

       222.     An employer’s request for a medical examination is job-related and consistent with

business necessity, as required under the ADA, when: (1) the employee requests an

accommodation; (2) the employee’s ability to perform the essential functions of the job is

impaired; or (3) the employee poses a direct threat to himself or others.

       223.     In this case, Agent Katz did not request a reasonable accommodation, rather, he

had already had two in place and was working successfully under those accommodations.

       224.     The two Reasonable Accommodations were: first, he was given a reassignment to

be placed in North Carolina as his duty station to be near treatment providers, and second, he was

permitted to work from home when his symptoms from his medical condition warranted it.

       225.     In March 21, 2019, when appropriate documentation of the reasonable

                                                 47
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 48 of 62 PageID# 48



accommodations was given, it was ignored.

       226.      In April 2019, Luke McGuire explored whether the Agency could claim that the

accommodations were undue hardship. It appears that McGuire discussed the matter with Ms.

Preneta, Deborah Lary and other DEA officials,

       227.      On or about May 13, 2019, at the request of McGuire, Derek Orr, an EEO specialist

who worked on Reasonable Accommodation issues wrote to Katz directly, although aware he was

represented by counsel and had filed an EEO complaint. Orr repeatedly demanded medical

information from Katz and ignored his attorney’s objections. The information he sought amounted

to a fitness for duty inquiry and exceeded the permissible scope of any legitimate inquiry.

documentation on several occasions. When pressed, Orr did not indicate why the medical

documentation was needed, with whom it was to be shared, and why such a high degree of

specificity was being demanded, despite direct requests from Katz and his counsel that he identify

these matters.

       228.      The Rehabilitation Act limits demands for medical information that are not

consistent with a legitimate business inquiry that would arise from a request for an accommodation

or a justified concern over the ability of the employee to perform the essential functions of their

position, with or without accommodation.

       229.      Despite these limits, Orr repeatedly demanded at the request of DEA management,

that Katz submit confidential medical documentation to establish that he was fit for duty, with or

without accommodations.

       230.      Orr did not limit his inquiry to include any specified records and thus would have

inquired into any psychiatric or psychological records as part of the scope of the inquiry.

       231.      Orr, McGuire, Lary and others then turned the rights accorded to employees

limiting Fitness for Duty Examinations on their head. The DEA conducted a de facto Fitness for

                                                 48
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 49 of 62 PageID# 49



Duty Exam, by gathering medical records and then having a nurse declare Katz fully fit. They then

ruled he did not need an accommodation and thus he could be transferred not only out of the CATS

program but away from Duke Medical Center.

       232.    Katz repeatedly stated that the Agency was conducting an improper FFDE. He

noted the Agency had not follow the requirements for conducting a FFDE set forth under 5 C.F.R.

§339.101, et. seq. or the Rehabilitation Act. Katz noted the Agency was failing to pay for its

requests for medical information and causing friction with Katz’s treating physician. Katz noted

the Agency had not justified its demands for medical information and had not shown that Katz was

not performing his position or needed any change in the provision of his accommodations.

       233.    The Agency failed to respond to these objections, despite the fact it was apparently

using Chief Counsel’s Office, to coordinate the collection and review of protected medical

information, the provision of an enforced transfer and the removal of accommodations previously

granted.

       234.    Katz made his concerns over the participation of non-medical personnel in these

actions known and pointed out that the Agency counsel who participated in the employment

decision to transfer case, was also addressing his EEO administrative complaint. Katz noted such

conduct violated EEO Management Directive 110, which prohibited Agency counsel who were

involved in personnel actions from participating in the defense of the Agency in the EEO process.

the gathered medical information not to determine whether Katz was fit for duty.

       235.    The illegal determination by unqualified personnel that Katz’s accommodations

could be removed, and he could be transferred against his will, were direct results of an illegal de

facto FFDE. The fact that the Agency ignored uncontested medical evidence that Katz should

remain near Duke for treatment and required accommodations was a violation of the Rehabilitation

Act in its own right, constituted an improper collection, use and dissemination of protected medical

                                                49
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 50 of 62 PageID# 50



information, was an act of retaliation and reprisal for prior protected activity, was part of a hostile

work environment and led to the forced retirement of the Plaintiff.

       236.     The same acts constituted an illegal and improper FFDE, of both Katz’s physical

condition and his psychological condition, as the DEA provide no limits to its request.

       237.     The DEA had no reason to believe that Katz was a danger to himself or others.

       238.     The DEA’s actions cause severe emotional distress, were per set violations of the

Rehabilitation Act and were done for a malicious and retaliatory purpose.

       239.     The Agency would later state that its request was appropriate because Katz was

applying for an “enforcement position” was false, misleading and a pretextual fabrication. Katz

never sought a transfer and certainly never sought to be moved away from Duke.

       240.     Based on the above, the DEA engaged in several improper demands for medical

information, declined to explain why the medical information was required, failed to provide for

payment of the examination to determine fitness for duty, and ignored Katz’s treating physician’s

warnings that removable of his accommodations could threaten Katz’s health. These actions by

the Agency were caused by illegal discrimination and reflect a violation of the Rehabilitation Act.

                                                COUNT V
                                          Violation of the ADEA

       241.     By this reference, Paragraphs above are realleged and reincorporated as if fully set

forth herein.

       242.     The ADEA states in relevant part: “All personnel actions affecting employees or

applicants for employment who are at least 40 years of age ... shall be made free from any

discrimination based on age.” 29 U.S.C. § 633a(a).

       243.     Section 633a further authorizes “[a]ny person aggrieved” to “bring a civil action”

for “such legal or equitable relief as will effectuate the purposes” thereof. Id. § 633a(c).



                                                  50
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 51 of 62 PageID# 51



        244.    The DEA engaged in multiple personnel actions, including transfers,

reassignments, and modification of responsibilities which were not free “…from any

discrimination based on age.”

        245.    Regardless of denials of knowledge by management officials, it is apparent due to

his appearance and tenure at the agency that Katz is over 40.

        246.    Because of his experience and age, Katz became eligible to retire from the DEA.

This would be apparent to anyone who knew when he entered the training academy or was aware

of his job history.

        247.    When his involuntary reassignment was processed, he objected repeatedly. He

made it clear the reassignment was against his wishes and provided medical opinions from his

treating physicians that his reasonable accommodations should remain in place.

        248.    The involuntary reassignment to DEA HQ was a personnel action.

        249.    The involuntary reassignment and hostile work environment existing at DEA,

forced Katz to retire from his position, and reflected a constructive removal of Katz from his

position.

        250.    Thus, Katz experienced events that were motivated by age discrimination, in that

he was forced to retire. Retirement would only be an option for someone over 40.


                                       COUNT VI
                           Violation of the Rehabilitation Act
       (Hostile Work Environment - Actual and Perceived Disability Discrimination)

        251.    By this reference, Paragraphs above are realleged and reincorporated as if fully set

forth herein.

        252.    The Plaintiff specifically incorporates each and every act identified in paragraph

13, as an action that formed and constituted a hostile work environment. The acts defined were



                                                 51
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 52 of 62 PageID# 52



severe, pervasive, repetitive, done over written objection and designed to create a work

environment so hostile, that no reasonable employee would have continued to remain employed

by the DEA.

       253.    As noted exhaustively above, due to his affliction with a brain tumor, Agent Katz

experienced a medical condition which substantially affected his major life activities.

       254.    Agent Katz’s medical condition required extensive and highly specialized medical

treatment, therefore Agent Katz is a person with a disability within the meaning of the §504 of the

Rehabilitation Act, et seq., as amended.

       255.    In addition, Agent Katz was a person “regarded as having … an impairment” within

the meaning of 29 U.S.C. § 705(20)(B).

       256.    At all times relevant to the Complaint, Agent Katz was otherwise qualified for his

position. He had also been provided a reasonable accommodation. Under the Rehabilitation Act,

a covered entity shall not require a medical examination and shall not make inquiries of an

employee as to whether such employee is an individual with a disability or as to the nature or

severity of the disability, unless such examination or inquiry is shown to be “job related and

consistent with business necessity.” 42 U.S.C. §12112 (4)(A).

       257.    By refusing to identify the request for “reasonable accommodation” to include an

actual fitness for duty examination (FFDE) the Agency hoped to avoid triggering the rights and

obligations mandated under 5 C.F.R. §339.101, et seq., covering FFDEs in federal employment

and the Rehabilitation Act.

       258.    Though he was granted a reasonable accommodation of his disability by the DEA

Administrator, to remain stationed near Duke University, where his medical treatment was being

overseen by specialists, this was ultimately revoked after a review of out of date medical records

by Deborah Lary, a nurse. Lary engaged in the process of determining the diagnosis, prognosis

                                                52
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 53 of 62 PageID# 53



and proper treatment plan of Katz, overruling board-certified physicians specifically trained in

addressing the complexities of dealing with a brain tumor.

       259.    Lary actions exceeded her charge under the Virginia Code. See sections 54.1-2902

(unlawful practice of unlicensed personnel); 54.1-2929- 2930 (Requirements for licensure). Only

a licensed physician may engage the “prevention, diagnosis and treatment of human physical or

mental ailments, conditions, diseases, pain or infirmities by any means or method”, while nurses

may only take action under the supervision of, and in consultation with, a physician. Id.

       260.    Lary, knew or should have known and the DEA, knew or should have known, that

it was medical determinations in violation of the Rehabilitation Act. his reasonable

accommodation based on medical hardship to stay near Duke University for treatment was no

longer needed after reviewing a pre-treatment physical performed by a physician from 2017.

       261.    The acts set forth in this complaint establish that Agent Katz was subject to a hostile

work environment, which had the goal of forcing him to quit his employment.

       262.    Requiring Katz to transfer away from Duke, forced him to either compromise his

medical care or defy his employer, which would have resulted in disciplinary action.

       263.    The DEA made no effort to evaluate whether Katz could or would receive

comparable continuing care had he accepted the move to Arlington. Virginia.

       264.    Agent Katz was transferred to DEA Headquarters and instructed to relocate to

Arlington, Virginia. Arlington, Virginia is an approximately 260-mile drive from Agent Katz’s

physicians at Duke University.

       265.    Reasonably believing that his medical care would be severely compromised and his

health impacted, a belief shared by his treating medical professionals, Katz viewed the Agency’s

cumulative and individual actions listed above and in paragraph 13 as a severe, pervasive and

hostile work environment.

                                                 53
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 54 of 62 PageID# 54



        266.   The harassment also persisted when Katz went on sick leave in late 2019 and into

2020, due to his harassment.

        267.   For example, while on approve sick leave, the agency contacted Katz repeatedly,

requesting he account for equipment throughout his DEA tenure.

        268.   The removal of a reasonable accommodation, without a showing of undue hardship,

removal of all of his daily assignments, micromanagement of his actions, and creation of a hostile

work environment, resulted in Agent Katz retiring from the DEA at his 50th birthday on March 31,

2020.

        269.   But for the hostile work environment, Katz would have continued with his DEA

career through age 57, the mandatory retirement date.

        270.   The insidious of the Agency’s actions is shown by the fact that the Agency did not

merely transfer Katz, out of the CATS program, which he had helped create and develop and was

a subject matter expert on, but that Katz was transferred to Arlington, Virginia.

        271.   It was the geographic nature of the transfer that is inexplicable. Were the Aegncy

truly legitimate in its motives, it would have transferred Katz to a position near Duke University.

        272.   The DEA has an office in Raleigh, North Carolina, where Katz could have been

accommodated. Although the transfer would still have been suspect, it would have not forced a

“Hobson’s Choice” on Plaintiff.

        273.   The removal of all responsibilities, additional scrutiny and threatened performance

actions, lowered performance rating and involuntary transfer, were humiliating for Katz to

experience. This also amounted to a constructive suspension, as it lasted more than 30 days. It

could also be construed as a constructive demotion, as when he did work, Katz was not performing

work commensurate with his grade during this time. Collectively these conditions under which

Katz was forced to work constituted a hostile work environment. Katz had to seek additional

                                                54
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 55 of 62 PageID# 55



medical treatments to address the stress placed on him and his family.

        274.    Due to Katz’s status as a qualified individual with a disability, who was able to

perform the essential functions of his position, and the ensuing hostile work environment,

constructive suspension, and humiliation and pain and suffering caused due to those conditions,

were violations of the Rehabilitation Act.

                                         COUNT VII
  Violation of Title VII: Retaliation and Reprisal for Engaging in Protected EEO Activity

        275.    By this reference, Paragraphs 1 through 274 are realleged and reincorporated as if

fully set forth herein.

        276.    Title VII of the Civil Rights Act of 1964 makes it unlawful for an employer to

“discriminate against any of his employees...because [the employee] has opposed any practice

made an unlawful employment practice by this subchapter, or because [the employee] has made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing

under this subchapter.” 42 U.S.C. § 2000e–3(a).

        277.    Thus, Title VII prohibits discrimination because of opposition to illegal

discrimination, and based on making a charge of discrimination.

        278.    Katz was a qualified individual who had been granted a reasonable accommodation.

        279.    Katz reasonable accommodation required that he be stationed near Duke University

and that he be permitted to telework if symptoms from his brain tumor and treatments therefore

caused him discomfort.

        280.    Katz was in fact stationed near Duke University and performed the full duties of

his position as staff coordinator. Katz also teleworked and during periods of telework performed

the full functions of his position.

        281.    During February 2019, Katz was constructively discharged from his duties when



                                                 55
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 56 of 62 PageID# 56



all his assignments were taken away, and contractors he was overseeing resigned or were fired due

to the relocation of the CATS program.

       282.    Katz filed an EEO Complaint alleging retaliation by Luke McGuire and Michael

DellaCorte, who had through their concerted actions, wrested him from being able to perform any

of the functions of his position.

       283.    During March 2019, Katz was criticized by his supervisor McGuire, when McGuire

made an unannounced visit to the CATS program remote site, and Katz was not present. Katz

explanation that he was teleworking, as he could do as part of his reasonable accommodation, was

ignored.

       284.    Having stripped him of all his duties, in April 2019, McGuire ordered emails from

Katz requiring a list of all daily work activities, and notice “well in advance” of all leave requests.

Being required to justify his LEAP pay and provide detailed information about whomever he spoke

to in violation of DEA HR policy. This additional scrutiny was in retaliation for a previously filed

EEO complaint against McGuire.

       285.    At the time of this increased scrutiny, Katz had already filed an EEO complaint

against McGuire for his actions, of which McGuire was aware.

       286.    Michael DellaCorte, McGuire’s supervisor, also became aware of the EEO

Complaint, which specifically named them both as officials who had engaged in actions that

violated EEO rules.

       287.    McGuire and DellaCorte played roles in the decision to move the CATS program

to the DEA HQ, which had the purpose and effect of reassigning Katz. This decision resulted in

the removal of his reasonable accommodation and was done to retaliate against Katz. But for the

retaliatory decision to relocate the CATS program, Katz’s reasonable accommodation could have

continued without issue.

                                                  56
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 57 of 62 PageID# 57



          288.   Katz reassignment away from the CATS program, and involuntary transfer to DEA

HQ were adverse employment actions. McGuire sought and obtained DellaCorte’s approval of the

paperwork necessary to push the transfer through.

          289.   The removal of all of Katz’ duties during March-April 2019 was for more than 30

days and therefore amounted to a constructive discharge. This was also an adverse employment

action.

          290.   The agency then sought to have Katz “apply” for the reasonable accommodation,

to again justify his need for it. This was despite already having a reasonable accommodation in

place.

          291.   Katz opposed this improper “reapplication” process for his accommodation

because one was already in place and he was satisfied with it.

          292.   The Agency personnel assigned to process the “reapplication” for accommodation

was Derek Orr, who had no apparent knowledge of the already existing Reasonable

Accommodation approved by the Career Board signed by Administrator Robert Patterson. (See

Exhibit A – Email from Kelly Goode explaining the situation.)

          293.   Katz believed references to a performance demonstration plan (PDP) and lowered

mid-year rating were due to his protected EEO activity. He advised McGuire as such in an email

repeatedly and in person once (Exhibit B – Email objecting to sudden and intense scrutiny)

          294.   Rather than appropriately respond to Katz’s concerns, McGuire forwarded Katz’s

email to the Agency employee relations office and asks them to investigate if Katz’s reasonable

accommodation went through “official” processes.

          295.   Katz further believes that he was incorrectly asked for additional medical

information as part of the “interactive process” when in fact no such documents were needed. At

no point did the Agency articulate a job related, business necessity for an additional medical

                                                57
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 58 of 62 PageID# 58



examination.

        296.     The revocation of an already provided reasonable accommodation, without the

requisite showing of undue hardship, were acts of retaliation due to Katz’s prior protected EEO

activity.

        297.     In the memorandum dated April 23, 2019, McGuire instructed Katz that “based on

the assessment of the Cellular Abductor Tracking System (CATS) program” the CATS program

was being returned to DEA HQ. While asking “to engage in the interactive process” so that he

could be reasonably accommodated, the memo also confusingly noted that there was already an

accommodation in place. In fact, there were two, but the memo does not state that.

        298.     The April 23, 2019, memorandum did not articulate an undue hardship on the part

of the Agency.

        299.     Under existing EEO principles and the Agency’s own procedures, the Agency

needed to find an assignment with Katz’s reasonable accommodation in mind. The burden is not

on Katz to locate a position for himself, nor is it his obligation to “reapply” nor to find an equivalent

position for which he was qualified, though he did in fact attempt to find such a position.

        300.     Nevertheless, the April 23, 2019 memorandum did not mention that remaining on

assignment in North Carolina was an undue burden (despite that allegation being made in the prior

email chain.) Had the Agency already determined that they could not accommodate Katz,

requiring additional medical documentation from him to justify his already in place

accommodation is not an appropriate course of action, and violates Title VII, and the

Rehabilitation Act.

        301.     The Agency process for reviewing the Plaintiff’s medical records was performed

by Deborah Lary, a nurse registered in the state of Pennsylvania. Lary worked in Virginia at the

time she rendered her opinion overruling the judgment of Katz’s physicians. Virginia law does not

                                                   58
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 59 of 62 PageID# 59



permit Nurses to supervise the practice of medicine by Physicians.

       302.    Specifically, Virginia Code §54.1-3000 sets forth the duties of a registered nurse to

include:

       “Professional nursing,” “registered nursing” or “registered professional nursing”
       means the performance for compensation of any nursing acts in the observation,
       care and counsel of individuals or groups who are ill, injured or experiencing
       changes in normal health processes or the maintenance of health; in the prevention
       of illness or disease; in the supervision and teaching of those who are or will be
       involved in nursing care; in the delegation of selected nursing tasks and procedures
       to appropriately trained unlicensed persons as determined by the Board; or in the
       administration of medications and treatments as prescribed by any person
       authorized by law to prescribe such medications and treatment.

       303.    Thus, under Virginia law a nurse may not render a diagnosis or prognosis or suggest

a regiment of treatment, only a doctor may engage in the “Practice of medicine or osteopathic

medicine” including the prevention, diagnosis and treatment of human physical or mental ailments,

conditions, diseases, pain or infirmities by any means or method. Virginia Code Section 54.1-

2900. It is a violation of law for a nurse to engage in the unauthorized practice of medicine. Va.

Code 54.1-2902. Similarly, in Virginia, Nurses are not permitted to oversee a physician’s

treatment of patients.

       304.    Despite at least three separate board-certified physicians, who are specialists in

their respective fields, and collectively submitted five separate letters advising the agency that the

Plaintiff should remain near Duke University for treatment of his medical condition, Ms. Lary

determined that Katz was “fit for duty” and therefore could be transferred.

       305.    According to agency employee relations personnel, this finding by Lary had the

apparent effect of the Agency EEO office rendering all his prior accommodations “null and void.”

       306.    The revocation of the accommodation was predicated on the conclusion by a nurse

that Katz no longer needed to remain near his treatment providers and could be transferred

overruling the judgment of his treating physicians that he remains in North Carolina. This

                                                 59
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 60 of 62 PageID# 60



conclusion was entirely inconsistent with the conclusions of his treating physicians.

           307.     The Plaintiff thereby suffered two distinct and independent retaliatory actions:

                         i. The retaliatory actions by Supervisor Luke McGuire

                        ii. The actions by Health Unit Chief Lary, whose actions served to vindicate

                             the retaliatory intent of others. 15

           308.     The Actions of McGuire and Lary constitute unlawful employment practices.

           309.     The retaliation would not have occurred but for Lary’s and McGuire’s

discrimination and unlawful employment practices. These practices occurred because of Katz’s

protected activity.




                                   COUNT VIII: Constructive Discharge

           310.     By this reference, Paragraphs 1 through 308 above are realleged and reincorporated

as if fully set forth herein.

           311.     A constructive discharge occurs when an employer discriminates against an

employee to the point such that his “working conditions become so intolerable that a reasonable

person in the employee's position would have felt compelled to resign.” Pennsylvania State Police

v. Suders, 542 U.S. 129 (2004). When the employee resigns in the face of such circumstances,

Title VII treats that resignation as tantamount to an actual discharge.

           312.     A claim of constructive discharge therefore has two basic elements. A plaintiff

must prove first that he was discriminated against by his employer to the point where a reasonable

person in his position would have felt compelled to resign and that he did in fact resign. Id., at 148.




15
     See Staub v. Proctor Hospital, 562 U.S. 411 (2010).

                                                           60
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 61 of 62 PageID# 61



        313.    The facts set forth above clearly illustrate that Plaintiff retired because of the

intolerable work environment he faced.

        314.    The choice for Plaintiff was stark, continue to face a hostile work environment and

sacrifice his health or quit.

        315.    The Agency must have known that their actions would trigger a retirement. Indeed,

even sending Katz back to Headquarters was a slight.

        316.    Under the DEA’s Career Progression Policy, a DEA Special Agent is expected to

serve at Headquarters and then report to the field.

        317.    Returning Katz to Headquarters was a demeaning move, designed to signal he was

in disfavor with the Agency and not promotable.

        318.    The Agency also intended to place Katz in a position that had substantially less

significant duties and would not enhance his skill sets.

        319.    These acts were humiliating enough but when placed in combination with the health

issues and extended history of harassment, it was and is clear that no reasonable employee would

have remained.

        320.    On April 1, 2020, Plaintiff retired from the Agency.

        321.    As a result, Plaintiff, who suffered emotional distress and leave, lost seven years of

pay and benefits, including investments in the thrift savings plan, medical benefits, loss of interest

on pay and benefits, reduced retirement benefits and loss of opportunity for advancement within

the DEA all due to his constructive discharge.

                                          Prayer for Relief

For the above actions, Plaintiff is entitled to the following:

        1.      Compensatory and exemplary damages up to the statutory maximum for each act

of EEO based employment discrimination, retaliation and reprisal, and creation of a hostile work

                                                  61
Case 1:20-cv-00554-TSE-MSN Document 1 Filed 05/14/20 Page 62 of 62 PageID# 62



environment as set forth in the allegations above.

          2.   Front pay damages of seven years pay, including interest and benefits based on

continued employment.

          3.   Injunctive relief.

          4.   Attorney’s fees and costs related to the investigation, drafting and prosecution of

the allegations cited above, including for the prosecution of the administrative complaints cited

herein.

          5.   For other such relief as is just and proper under the circumstances.

          6.   Plaintiff hereby demands a jury trial.



                                                        Respectfully submitted,

                                                        By: s/ Kevin E. Byrnes, Esq.
                                                        Kevin E. Byrnes, Esq., VSB No. 47623
                                                        FH+H
                                                        1751 Pinnacle Drive, Ste 1000
                                                        Tysons, Virginia 22102
                                                        T: (703) 590-1234
                                                        F: (703) 590-0366
                                                        Kbyrnes@fhhfirm.com
                                                        E-file@fhhfirm.com

                                                        Counsel for Eric Katz




                                                62
